Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 1 of 91

EXHIBIT 2
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 2 of 91

®

 

 

General Services Administration

Employee Relocation Resource Center

Transportation Management Services Solution 2.0

User Guide

Need help? Contact the help desk at gsatmsshelp@gsa.gov or 866-668-3472.

Helpdesk Hours: Monday - Friday 8AM - 7PM ET excluding federal holidays

TMSS 2.0 User Manual, September 2020
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 3 of 91

®

CRY AN

 

Contents
Getting Started oo... ccccccccccececeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeseeeceseseeeeeeeeeeeereeeueueeeeeeeeeees 4
What iS TMSS 2.0.0.0... ccsrertrrrererereeeeeesetiieitiiieienetettitteieneneneneneneneneees 4
Authorization to Use TMSS 2.0 0.0... ecccccceeseeeeeeee eee eetetneeeeeseeeeeenntintcseeeeseetensnnnaaes 4
DeFINITIONS 000.0... cece eeeceeeeeeeeeseeeueneeeeeeeeeseuenseeaeeeeeeeeeeeaeeeceeeseeeeesessseaeeeeseeeeesauaneeeeeresees 4h
Multi-Factor L0g IN... rn nn nnn nnn nnn nn nn nn ni niin nnn nin lriiiiiielerererrere 5
TMSS 2.0 User Manual for AQ@ncie@s 20.00... cececeseseserereeererereeeeeseeeeeeeeeseeeeaeaeesaeaeeueueueues f
User ManageMent .............0 ccc nin nnn tnt nnn lll lll ni lillies 7
New Agency User Registration 00.0.0... erereeterereeeeereeeenrererenee r
New Federal Customer and Agency Reporting Official Registration .........000..0.. 13
Agency AMIN... cnt i til ni ln nll lili llllenererereereerree 18
New User Approvall.............ccccccccccccccecececeeeee eect eee eeeeeeeeeeeeeeeeeeeeteeeeeeeeeaeeeuneneeesenenes 18
User Profile Management.................cccccccececcceececeeeeeeeeeeeeeteeeeeteeeeeseeeeeueueneeeneaeeees 19
Add a New Agency USE? ..............ccecececeee cece cece ee eeeeeteeeeeeeeeeeeeetetnteaeeeeeeeeesenenenanes 22
Modify User Information and Permissions ...................cccccseeceeeeeeeseesenesneeeeeeeeeeens 24
Delete a USEF... cece cece cece etree tet ee eeee setts eee etttttieteeeeeeeeeeoniiiieeesesenenen 25
Reset User PaSSword ................cccccccceececeeeecececececeeeeeeeeeeeeeeeeeeeeeeeeeueesuauauneneeeeeeaeas 27
Household Goods Rate Query Search .......... cece eeteeee eter eee eentnneeeeeeserennea 29
Completing the Search Screen .................:ccccceee tetera 29
Reviewing, Organizing, and Downloading Search Results 0.0.0.0... eeesesererereee 31
Book a Shipment and Create a Bill Of Lading ..0.... eee eeeeee eee renttntnaeeeerere ree 33
Relocating Employee Customer Satisfaction Survey (GSA Form 3080)...............00 45
Reviewing, Organizing, and Downloading Survey Results... eeeeessreeeees 45
Requesting Survey Modifications .........0.0. cece ceeeteeeeeeeeeeetneneeeeeeesensenennneaeess 47
TMSS 2.0 User Manual for Transportation Service Providers ...............cccceeeeeeeeeeeeeeereee 49
TSP User Management ...............0c ccc cee teeeteteeeee sere eeneniieeeeeeseesesennnnnagaseeareseeennnes 49
User Profile Management 0.0.0.0... cccccceeeeeee eres sennnneeeeeeeeeeseesenntnagueaterteeeseeeneneaeaes 49
Create Carrier (TSP) USEF ........ ccc ccccccceceeeeeeesseeeeeseeeeeeeeeaauseeseseeeseueaaneeeeeeeeeeeeeees 52
Modify USEF... 0... ccccceceeececececeeeeeeaeeeeeeeeeeeeeesseaeaeseseeesennaaaeeeeeseeeeerieeeeeeeeeeateeesaaea 54
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 4 of 91

®

ERAN

 

Delete WS tivreccseenpsescmeacacreeeneeruncn ae EERE EERE 56
Reset User Password) sissccsavsensmmaseresereeemecesexeaeupsyecmereseeeenaemwereeverseennnrnrs 58
Local Agent Manageme nh cscs ccccssssesssssrsarscerereia eye tearm neers 59
Add a Local Agen tinnicnsesnmnnsmucene ec nenennarneearenerwermmannienss 60
Deleting an Active Local Agent isiiceccescisscassxecovsneceeusanevenntcageeeoserersennenmviseswrvarenerneencs 61
TSP Rate Query Seatehinisewsersveccmmrnaneanecemramrnnimmaanmeeeorormormnnns 62
Completing the Search ScreenSisicsscicuscommmisiscimanmmnaereersan enna ciwe 63
Reviewing, Organizing, and Downloading Search Result .0.........ceceeeeereeeeee eres 65
Reviewing and Confirming a Household Goods Move Request............... cece 67
Bill SE LAGING esccrinnecconecmnn er ne 73
Shipment and Storage-In-Transit (SIT) Reports .0....... ere ren ee eeeeeer eee 74
Negative Shipment REOGMS ssmcsresaarseimersseveneseanerveewewereneneenmnmssnmnnmnmeaernnaty 74
Report Templates ncccssssswipsesrcsvecencergenivenvernn ces naw eveswewsveveennseorenevers: 75
File Uplo@G wisserssceeepeneuseemeeeennemayensvinenneneenenrenessesnavarensswesesrverar 76
File DownlOadl scusssvsccommnmvevneseanarxnuxnenwssneercsnrerornmnnomnausuucnnacsmacvaanensanmnsmone TT
File Upload: Error Reporis:and Corre cons sscieiiaswerescwwennicreeinsennennevenenes 78
Extended: Storage (ATOS) RepOMING sscscseiseeeees cs sssseensrercc ie mneteeeneccwonvesiesoen 80
Relocating Employee Customer Satisfaction Survey (GSA Form 3080)................... 81
Initiating: S080 Sue Visscecansaveaarnsenncecaniemvawerewweemenmmencnnaveanunennensnnes 81
Viewing: and Organizing Submitted S060 SuUVGEYS wcncciicsninesnenriweenmeewavenwnne 84
Uploading GSA. Form 3080 Surveys is ccsiwsnceavenesneenevemmiurcnmnnrminenevevesonneeances 86
Rate Filing cemcancsueusnensusavicaavemmnencenie nse menmncswaravnemnnnesvesvarmmamnnsoney 88
Household Goods (HHG) Rate FiulnG vccccnesccsccccninamnvsememeenernimenumnamocnneennmnenin 88
Extended SIGs FXTOR) Rate PUIG siciisciinncsrsnaracsammmmmesremnumemomnancenniceainmneien 88
Appendix: Agency Role HiCla CRY wiisciieseciccemunemnnn inn ianemnuvewonncmmanaecsuennnnaamaniiis 90
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 5 of 91

ERAN

 

Getting Started

This user guide is intended to help agencies access and use the modernized Transportation Management
Services Solution 2.0 (TMSS 2.0) site. This guide will walk you through the system’s functionalities in
detail. It is separated into two sections, one for agency users and one for transportation service providers.

What is TMSS 2.0

TMSS 2.0 is a cloud-based online platform that supports the Centralized Household Goods Traffic
Management Program (CHAMP). It allows users to manage the entire transportation process easily and
efficiently. It grants agencies access to transportation service providers (TSPs), their customer
satisfaction indices, and route-specific rate offers.

Authorization to Use TMSS 2.0
To become an authorized TMSS 2.0 user, you must participate in CHAMP.

Agencies: Every civilian agency and quasi-government agency may use TMSS 2.0 to access GSA’s
CHAMP program. CHAMP is a tender procurement method for purchasing household goods moving
services that features highly competitive rate offers and no lead time for procurement.

Transportation service providers: You must be authorized to use CHAMP in order to gain access to
TMSS 2.0. To become an approved CHAMP TSP, visit gsa.gov for the application process. If your
company is already approved, contact your internal TMSS 2.0 system administrator for access. Once
approved GSA will register you in TMSS 2.0. Authorized service providers include:

e TSPs participating in the CHAMP program

e Rate file service providers who act on behalf of TSPs for their rate filing and shipment report
submission needs

e Relocation services companies authorized by agencies

Definitions

e Agency Reporting Official: The main point of contact for a Federal Customer
(Agency/Bureau/Location)

e Agency Admin: A level of permission granted to an agency user that allows them to perform user
management functions

e Agency User: A single user from a Federal Customer

e ERRC: GSA’s Employee Relocation Resource Center

e FAIC: Federal Agency Identification Code

e Federal Customer: Any civilian federal government agency or quasi-government agency

e FRT: Freight shipments

e GSA Form 3080: An electronic customer satisfaction survey initiated by a TSP and sent directly
to a relocating employee through TMSS 2.0

e HHG: Household Goods

e POV: Personally Owned Vehicle

e SCAC: Standard Carrier Alpha Code

e SIT: Storage In Transit

e TSP: transportation service provider; also known as a carrier or company
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 6 of 91

RYAN

 

e UAB: Unaccompanied Air Baggage
e XTOS: Extended Storage

Multi-Factor Log In
Once you are a registered user of TMSS 2.0, use these steps to access the system.

Step 1: Access TMSS 2.0 at https://tmss.gsa.gov/

Step 2: Log into the system using your e-mail address and password. If you have trouble logging in,
contact the help desk at gsatmsshelp@gsa.gov or 866-668-3472.

 — MANAGEMENT SERVICES SOLUTION (TMSS) 2.0

GSA Multi-Factor Authentication (MFA) - Sign In

Step 3: Click ‘Send Verification email.’

 
     

Enter Code

Send verification email

(D) De not challenge me on this device for the ™

       
  

£12 hours

Step 4: Check your email (and spam folder) for the verification code.

Step 5: Enter the code and select ‘Do not challenge me on this device for the next 12 hours’. then click
Verify’. This will allow you to log in to TMSS 2.0 for the following 12 hours without requiring a new
verification code.
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 7 of 91

GSA

 

Enter Code

/
i
ae eal
Send verification email

Do not challenge me on this device for the next 12 hour

aCe

Sign Out

Step 6: Review the Terms of Service then select ‘Il accept the Terms of Service’, and click ‘OK’.

Terms of Service

 

rer SREEEOOSECEOUECOCOLLERNY TN =111 ett eCe ad

This is a U.S. General Services Administration Federal Government
computer system that is "FOR OFFICIAL USE ONLY." This system
is subject to monitoring. Individuals found performing unauthorized
activities are subject to disciplinary action including criminal
prosecution.

¥! | accept the Terms of Service

Policy &
Regulations
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 8 of 91

CRY
TMSS 2.0 User Manual for Agencies

User Management

 

New Agency User Registration
Step 1: Visit https://tmss.gsa.gov

Step 2: Select ‘New Federal Customer? Click here to register’.

 —e MANAGEMENT SERVICES SOLUTION (TMSS) 2.0

 

a

GSA Multi-Factor Authentication (MFA) - Sign In

Step 3: Select ‘No’.

If you are confirming a Registration you have previously requested, select “Yes” below. If this is your initial request to Register for TMSS 2.0, select “No” below.

Yes No
Step 4: Enter your email address. Click ‘Continue’.
Email*

ARR R RRR R ERROR ROO EE RR RO EER RT RRTE

Only .gov, .mil, .org or certain .com emails are allowed to
register.

Step 5: Select ‘Agency User (under an existing reporting official)’. Click ‘Continue’.
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 9 of 91

GSA

 

Email*

sampleemail@agency.gov

Only .gov, .mil, .org or certain .com emails are allowed to
register

Registration Type*
Agency Reporting Official ‘© Agency User (under an existing Reporting Official)

if you are a supervisor managing employees, please register as an Agency Reporting Official. Otherwise register as Agency User

Step 6: Select your ‘Agency Name’ from the dropdown menu.

Agency User Registration
Agency Name"
I
Delta Regional Authority - T3B
Department of Agriculture - 012
Department of Commerce - 013
Department of Education - 091
Department of Energy - 089
Department of Health and Human Services - 075.
Department of Homeland Security - 070 micidle: nical
Department of Housing and Urban Development - 086
Department of Justice - 015
Department of Labor - 016

Step 7: Select your ‘Bureau Name’ from the dropdown menu.

Agency Name”

Department of Health and Human Services - 075

Bureau Name*

 

Choose... a |
Administration for Children and Families - 17
Administration on Aging - 19
Agency for Health Research and Quality - 18

| Alcohol/Drug Abuse and Mental Health Administration - 13
American Printing House for the Blind - 51 Last Name*
Center for Disease Control - 09

Step 8: Select your ‘Agency Reporting Official’ from the dropdown menu. Note: If your agency does not
have an Agency Reporting Official already established, then the appropriate individual within your agency
will need to request access as an Agency Reporting Official and establish a New Federal Customer.

Please see the Agency Reporting Official section below.
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 10 of 91

GSA

Agency Name*

 

Department of Health and Human Services - 075
Bureau Name*

Administration for Children and Families - 17 ¥
Agency Reporting Official*

Choose... 7

A Reporting Official is required
Step 9: Complete the required fields and click ‘Submit’. All fields marked with red asterisks™’ are required.
First Name* Last Name* Middle Initial
Phone*
Do not include spaces or dashes

Email*

sampleemail@agency.gov

A
Cancel

Step 10: Check your email for next steps. Be sure to check your spam folder.

 

Agency User Registration

Your registration request has been received
Please check your email for instructions on how to confirm your registration.
Click 'Close(X)' to close the browser or click the "GSA logo on the top of this page to go to tha home page.

Step 11: Click on the link in your email then enter your email address and click continue.
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 11 of 91

ERAN

 

 

Thank you for registering with GSA Transportation Management Services Solution (TMSS 2.0). Your registration
application has been received. Please confirm your registration by either:

1. Clicking the link below; OR

2. Return to TMSS 2.0 website, click Register, when prompted ‘Are you confirming an existing registration?’,
click 'Yes' then enter the Registration ID provided below.

Click here to confirm your registration

 

Registration Id: 6
Thank you for using TMSS 2.0

Regards.

GSA TMSS 2.0 team
This email has been generated by an automated email system. Please do not reply.

TMSS URL: https://tmss.gsa.gov
Technical Support Assistance:

1 (866) 668-3472
gsatmsshelp@gsa.gov

 

 

 

Registration ID* Email*

6 i |
ime

 

Step 12: Review the information in the required fields, then click ‘Confirm’.

Agency User Registration

Please review the below registration information and make any needed corrections. Once all is correct, select “Confirm” to complete your registration request or select “Cancel” to go back

Registration Type"

Agency User

Step 13: You will receive an email confirming your request for registration. Your Agency Reporting Official
will review your request, and TMSS 2.0 will notify you by email after your Agency Reporting Official
accepts (or rejects) the request. Note: Your Agency Reporting Official may have assigned other TMSS
2.0 users with User Admin rights under their account. Anyone with User Admin Rights under your Agency
Reporting Official can process your request.

10
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 12 of 91

  

RYAN

Subject: Thank you for confirming your registration with TMSS 2.0

 

Dear FIRST NAME,

Thank you for confirming your registration with GSA's Transportation Management Services Solution (TMSS 2.0).
Upon review of your request, you will be notified via email of approval or disapproval.

If you do not receive notification of approval or disapproval within 7 business days, please contact the GSA TMSS
support team at 1 (866) 668-3472 or via email gsatmsshelp@gsa.gov.

Thank you for using TMSS 2.0!

- GSATMSS 2.0 Team

This email has been generated by an automated email system. Please do not reply.

TMSS URL: hitps://tmss.gsa.gov
Technical Support Assistance: 1 (866) 668-3472

satmsshel sa.gov

 

 

 

Agency User Registration

Your registration confirmation has been received.
Please check your email for confirmation and continue to watch your email for further instructions on your approval request.
Click 'Close(X)' to close the browser or click the ‘GSA logo on the top of this page to go to the home page.

Step 14: If your request is accepted, click on the link in the email to login.

 

Subject: TMSS 2.0 New User Registration has been approved - Action Required

Dear FIRST NAME,

Welcome to GSA's Transportation Management Services Solution 2.0 (TMSS 2.0). Your registration has been
approved for access to HHG & FRT only.

Please click the link provided below to setup a password which will complete your registration process and you will be
able to access TMSS 2.0

Click here to setup your TMSS 2.0 account.
Thank you for using TMSS 2.0!

- GSATMSS 2.0 Team

 

This email has been generated by an automated email system. Please do not reply.

 

 

Step 15: You will be required to create a password. A new password must be at least 12 characters and
include a lowercase letter, an uppercase letter, a number, and a symbol. It cannot include any parts of

11
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 13 of 91

GSA

 

your username, your first name, or or your last name. Your password cannot be any of your previous 24
passwords.

Complete all fields and click ‘Create Password’.

Create Password

First Name Last Name
Jane Doe
Email

jane.doe@agency.gov

New Password

Password must be at least 12 characters, a lowercase letter, an uppercase letter, a
number, a symbol, no parts of your username, does not include your first name, does not
include your last name. Your password cannot be any of your last 24 passwords.

Confirm Password

Security Question

Choose... ¥

Your Answer

Create Password

Step 16: Click on ‘click here to proceed to login.’

Create Password
Your password and secret question have been updated. Please click here to proceed

to login to TMSS with your credentials

Step 17: Enter your email and password to login in.
Step 18: Click ‘Send verification email.’

Step 19: Check your email (and spam folder) for the verification code.

12
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 14 of 91

  

GSA
Step 20: Enter the code and select ‘Do not challenge me on this device for the next 12 hours’.

Step 21: Click ‘Verify’. This will allow you to login to TMSS 2.0 for the following 12 hours without requiring
the verification code.

Enter Code

Send verification email

+ |
|
\
\
~

Do not challenge me an this device for the next 12 hours

Verify

Sign Out

Step 22: Review the Terms of Service then select ‘I accept the Terms of Service’ and click ‘OK’.

Terms of Service

sdaialaiaealeelaiaiaaieleiabeelededeiateteadeieialateie’ '1'/'\ 1) || \{ © sahshiiahaisiaiainiiiieiieliatelaleielaielalelalaiaiald

This is a U.S. General Services Administration Federal Government
computer system that is "FOR OFFICIAL USE ONLY." This system
is subject to monitoring. Individuals found performing unauthorized
activities are subject to disciplinary action including criminal
prosecution.

¥ | accept the Terms of Service

Policy &
‘@)

 

New Federal Customer and Agency Reporting Official Registration

For a user requesting access to TMSS 2.0 as an Agency Reporting Official and creating a new Federal
Customer.

Step 1: Visit https://tmss.gsa.gov.

Step 2: Click ‘New Federal Customer? Click here to register’ in the upper right-hand corner.

13
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 15 of 91

GSA

OO ci MANAGEMENT SERVICES SOLUTION (TMSS) 2.0

 

 

7

a

GSA Mulli-Factor Authentication (MFA) - Sign In

Step 3: Select ‘No’.

=>

<< — MANAGEMENT SERVICES SOLUTION (TMSS) 2.0

you are confirming a Registration you have previously requested. select “Yes” betow. H this is your initial request to Register for TMSS 2.0, select “No” below.

Ves

Step 4: Enter your email address and click ‘Continue’.

Email*

 

 

Only gov, mil, org or certain com emails are aliowe

Step 5: Choose ‘Agency User (under an existing Reporting Official)’ and follow Agency User Registration
steps 5-8 (above) to first determine if your agency already has an established account in TMSS 2.0.

Email®

sampleemail@agency.gov

Only .gov, .mil, .org or certain .com emails are allowed to
register

Registration Type”
Agency Reporting Official Agency User (under an existing Reporting Official

If you are a supervisor managing employees, please register as an Agency Reporting Official. Otherwise register as Agency User

If an Agency Reporting Official exists, the person’s details will show up on this list.

14
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 16 of 91

GSA

 

Agency Reporting Official’
Choose.. 7)
_ ARLINGTON, VA - Last, First Name
KANSAS CITY,MO - Last, First Name | Last Name” Middle Initial

ARLINGTON, VA - Last, First Name
SAN FRANCISCO,CA - Last, First Name
ATLANTA,GA - Last, First Name
_ ARLINGTON, VA - Last, First Name
ARLINGTON, VA -
FRENCH CAMP.CA -
KANSAS CITY,MO -
ARLINGTON, VA -
ELMENDORF AFB,AK -
DENVER,CO -
BURLINGTON,N4J -
ARLINGTON, VA -
PHOENIX.AZ -
CLEVELAND,OH -

PALM BAY,FL. -
NEW YORK,NY -
PHILADELPHIA, PA,PA - *

You will need to register as an ‘Agency User’ instead of as an ‘Agency Reporting Official’. Contact ERRC
at errc@gsa.gov to inform us of staff changes and to clarify multiple accounts before proceeding.

Step 6: If no Agency Reporting Official from your agency is listed, repeat steps 1-4, then select ‘Agency
Reporting Official’.

Email*

sampleemail@agency.gov

Only .gov, .mil, org or certain .com emails are allowed to
register

Registration Type*

Agency Reporting Official Agency User (under an existing Reporting Official)

If you are a supervisor managing employees, please register as an Agency Reporting Official. Otherwise register as Agency User

Step 7: Complete the required fields and click ‘Submit’. All fields marked with red asterisks’ are required.

15
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 17 of 91

GSA

Agency Reporting Official Registration

 

Agency Name*
Bureau Name”

Permissions
Freight Household Goods
A

First Name Last Name” Middle Initial

Phone Ext

AGENCY REPORTING OFFICIAL
Title
Country
UNITED STATES
Address 1

Address 2

Search by City or Zip: Zip Code City* State®

=o

Step 8: Check your email for further instructions. Don't forget to check your spam folder. The ERRC will
be notified of your request to access to TMSS 2.0 as an Agency Reporting Official.

16
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 18 of 91

 

 

SAMPLE

Subject: Thank you for registering with TMSS 2.0 - Action Required
Dear First Name,

Thank you for registering with GSA Transportation Management Services Solution (TMSS 2.0). Your registration
application has been received. Please confirm your registration by either:

1. Clicking the link below; OR

2. Return to TMSS 2.0 website, click ‘Register’, when prompted 'Are you confirming an existing registration?’, click
'Yes' then enter the Registration ID provided below.

Click here to confirm your registration
Registration Id: 6

Thank you for using TMSS 2.0!

- GSA TMSS 2.0 Team

This email has been generated by an automated email system. Please do not reply.

TMSS URL: hitps://tmss.gsa.gov
Technical Support Assistance: 1 (866) 668-3472

gsatmsshelp@qsa.gov

 

 

 

Once the ERRC reviews your request, we will notify you by email of our decision. If approved, that email
will contain instructions on how to log on to TMSS 2.0.

 

Subject: TMSS 2.0 New REPORTING OFFICIAL registration has been approved -Action Required
Dear First Name,

Welcome to GSA's Transportation Management Services Solution 2.0 (TMSS 2.0).

Your registration has been approved for access to HHG & FRT only.

Please click the link provided below to setup a password which will complete your registration process and you will be
able to access TMSS 2.0

Click here to setup your TMSS 2.0 account
Thank you for using TMSS 2.0!
- GSA TMSS 2.0 Team

This email has been generated by an automated email system. Please do not reply.

TMSS URL: https://mss.gsa.gov
Technical Support Assistance: 1 (866) 668-3472

satmsshel sa.gov

 

 

 

17
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 19 of 91

GSA

 

You will be given Agency Admin rights that allow you to add and delete users, reset user passwords, and
determine the permissions of new and existing Agency Admin users and Agency Users. See the Agency
Admin section below.

Agency Admin

Agency Admin rights give you the ability to add and delete users, reset passwords and set permissions of
other users under your Agency Reporting Official account. The Agency Reporting Official is setup by the
ERRC and is granted Agency Admin rights. Your permissions are determined by your Agency Reporting
Official.

New User Approval
lf a new user requests access to TMSS 2.0, the Agency Reporting Official will receive an email
notification of the request. Any user with Agency Admin permissions can approve or deny the request.

 

Subject: TMSS 2.0 New User Request — Action Required
Dear First Name,

A user has requested access to GSA's Transportation Management Services Solution 2.0 (TMSS 2.0) and has
identified you as the Reporting Official. Please log on to TMSS 2.0 and review the request and either accept or reject
it. Based on your action, the user will receive an email with additional instructions.

Thank you for using TMSS 2.0!
- GSA TMSS 2.0 Team

This email has been generated by an automated email system. Please do not reply.

TMSS URL: https://tmss.gsa.gov
Technical Support Assistance: 1 (866) 668-3472

satmsshel sa.gov

 

 

 

Step 1: Log in to TMSS 2.0 and hover over the ‘Other’ item in the gray menu bar. Select ‘User Approval’
from the dropdown menu.

Shipment Options + Misc Reports ~ GSA3080 ~ Other =

customerapprovalist User Approval
Welcome to TMSS 2.0 - the GSA cloud-based rate

 

procurement solution that supports federal agency

Step 2: Click on the ‘Registration Type’ dropdown menu and select ‘User’. Under the ‘Status’ dropdown
menu, select ‘Confirmed by User and Waiting for Approval’ to approve the request.

18
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 20 of 91

GSA

 

Customer Approval
Registration Type Status
User * Choose. .
Accepted
Approval Rejected
08 Prease Select a Status to See Results Waiting for Confirmation from User

Confirmed by User and Waiting for Approval

Step 3: You will see a list of users waiting to be reviewed by you. Scroll to the right and click on the user’s
name.

Customer Approval
Registration Type Status

User ~ | Confirmed by User and Waiting for Approval

 

nation Administr. US HHG

Last, First 9112223333 Confirmed

Step 4: Review the user’s request and go to the Status dropdown then select Accept or Reject. Click
‘Submit’.

APPROVAL

Status®

Accept

| Submit Back To Customer Approval

customerapprovallist / customerapproval

User Approval

User has been approved and a notification has been sent to the email address used for registration.
Please navigate to User Profile page and click on User List to update user's permissions.

Back To Customer Approval

Step 5: If approved, the user will get an email with instructions to access TMSS 2.0. If access is rejected,
the user will get an email stating the reasons for rejection you provided.
User Profile Management

Step 1: From the home screen hover over your name in the right hand corner. This will show a snapshot

of your user profile including your role in the TMSS 2.0 system, email address, agency name, and
program permissions.

19
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 21 of 91

Ry)

 

SWelcomg_ a ogout
Mid THSS 2.0 7 User Profile
: Agency Admin
Shipment Options + Misc Reports + GSA3080 ~ Other ~ |: aa
+ Permissions: HHO
serprofile
User Profile
First Name’ Middle Initial Last Name”
Phone* Ext Mobile Phone

1112223333

Email*

Step 2: Click on ‘User Profile’.

Step 3: You can edit the fields as needed and click ‘Update’ to save changes. Items marked with a red
asterisk (“) are required.

© S A &Welcome: Logout
afd TMSS 2.0

Rate Filing ~ Shipment Options » Shipment Reports ~ Misc Reports » GSA 3080 + Other ~

 

localagents

User Profile
First Name" Middle Initial Last Name*
ea 1

Phone Ext Mobile Phone
Email

Step 4: Click on three dots in upper right corner of the screen to access more profile options.

20
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 22 of 91

GSA

Step 5: A dropdown menu will appear.

User Profile _ J ©
First Name" Middle Initial Last Name* MORE OPTIONS

  

Account Info
Cast
User List
Phone” Ext Mobile Phone
1112223333
Email"

Step 6: Select ‘Account Info.’
Step 7: Under ‘Account Info’, you can change your password.

A new password must be at least 12 characters and include a lowercase letter, an uppercase letter, a
number, and a symbol. It cannot include any parts of your username, your first name, or or your last
name. Your password cannot be any of your previous 24 passwords.

CHANGE PASSWORD

Current Password

New Password

Password must be al least 12 characters, a lowercase letter, an
uppercase letter, a number, a symbol, no parts of your

username, does not include your first name, does not include
your last name. Your password cannot be any of your last 24
passwords

 

Step 8: You can change your password security question.

FORGOT PASSWORD QUESTION
Select a forgotten password question so you can reset your
password in case you have trouble signing in to your GSA

account. Security Question

 

Step 9: Once you click ‘Update’ you will return to the User Profile page.

21
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 23 of 91

GSA

 

Add a New Agency User
If you are an Agency Admin or Agency Reporting Official, then you can add new agency users from your
TMSS profile page.

Step 1: Click on your name in the upper right corner of the page to access the User Profile page

rs Welcome, Dogout
TMSS 2.0 7) user Protie

+ Apency Admin
Ema:

Shipment Options * Misc Reports x GSA3080 + Other + 1 inca
+ Permisgion HHO
merprotie
User Profile (ae
First Name" Middie fnitial Last Name* -
Phone" Ext Mobile Phone

1112223333

Emad

Step 2: Click on the three dots menu symbol and select ‘User List.’

User Profile soca
First Name* Middle Initial Last Name“ MORE OPTIONS

a
Cast Account Info

User List
Phone“ Ext Mobile Phone

1112223333

Email"

Step 3: Click on the three dots menu symbol and select ‘Create User’.

User List ¢)

AGENCY NAME MORE OPTIONS
LOCATION: ARLINGTON-VA
Create User

SEP PTO

| First Name fers atc

 

Agency Admin
Agency Admin
Agency Admin

22
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 24 of 91

ERAN

 

Step 4: Complete the form. Fields marked with a red asterisk (*) are required.

Step 5: Click on the karat in the ‘Permissions’ field and select a new permission level from the dropdown

menu.

Create Agency User

First Name* Middle Initial
Big

Email" Phone"

big bird@abe. gov 1234567891

Permissions* mobile

Agency Admin
Agency User

Step 6: Click ‘Create’.

Create Agency User

First Name’ Middle Initial
Big
Email Phone’
big bird@abc gov 1234567891
Permissions” mobile

Agency User

Step 7: A confirmation message will pop up.

 

 

Last Name*

Bird

Phone Extension

Last Name*

Bird

Phone Extension

23
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 25 of 91

The User has been successfully
added and an email notification with
log in instructions has been sent to

the User.

 

Modify User Information and Permissions
Step 1: Click on your name in the upper right corner of the page to access the User Profile page

Note: If you have just approved a user and cannot click on your name, click on the GSA TMSS 2.0 logo in
the upper left corner then click on your name in the upper right corner.

r Welcome To Dogout
ER... i AA one Prete

+ Agency Admin
+ Eman
Shipment Options ~ Misc Reports ~ GSA 3080 ~ Other ~ }. Agency
\ + Permissions: HHG
sorpretiie

User Profile

First Name* Middie Initial Last Name"
Phone® Ext Mobile Phone

1112223333

Step 2: Click on the three dots menu symbol and select ‘User List.’

User Profile st
First Name” Middle Initial Last Name* MORE OPTIONS

£ Ink
Cast Account Info

User List
Phone” Ext Mobile Phone

1112223333

Email"

Step 3: Select the user you wish to modify from the User List by clicking on the user's email address.

24
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 26 of 91

CRY

 

@

1112223333

john@agency gov 1112223333 Agency User

A .

Agency Admin

ono

Step 4: Change the person’s personal information as needed and click ‘Save’.

Note: Only GSA ERRC staff can change an email address.

Step 5: To change user permissions, click on the karat in the ‘Permissions’ field and select a new
permission level from the dropdown menu.

Edit Agency User

First Name* Middie Initial Last Name"

Email" Phone” Phone Extension
1112223333

Permissions* mobile

 

 

Delete a User
Step 1: Click on your name in the upper right corner of the page to access the User Profile page

A
TMSS 2.0

Shipment Options ~ Misc Reports ~ GSA3080 + Other +

 

sorprotie

User Profile

First Name” Waddle Intbal Last Name

Ext

Step 2: Click on the three dots menu symbol and select ‘User List.’

25
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 27 of 91

GSA

 

User Profile ——?
First Name* Middle Initial Last Name* MORE OPTIONS

Account Into
Cast

User List
Phone*

Ext Mobile Phone

1192223333

Email"

Step 3: Select the user you wish to delete from the User List by clicking on the user’s email address.

° £

| 1112223333 Agency Admin
>) 4112223333 Agency User

—

Step 4: Click the ‘Delete’ button.

Edit Agency User

First Name* Middle Initial Last Name‘

Email’ Phone" Phone Extension
1112223333

Permissions* mobile

Agency User

rei aes]

 

Step 5: A confirmation pop-up message will appear. Click ‘Yes’.

26
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 28 of 91

GSA

Edit Agency User

 

 

USER DELETE

Are you sure, you want to delete this User?

First Name*

 

No | a]

 

 

  

Permissions® mobile

Agency Admin *

Step 6: A confirmation message will pop up.

User has been deleted successfully.

 

Reset User Password
Step 1: Click on your name in the upper right corner of the page to access the User Profile page.

Rs SWelcome a ogout
TMSS 2.0 7 ser Protite

» Agency Admin
}» Gena
Shipment Options ~ Misc Reports ~ GSA3080 ~ Other ~ ee
|. Permission: HHO

nerprotie

User Profile (a)

No
First Name” Maddie Inbal Last Hame>

Phone” Ext Mobile Phone
1142223333

Email"

Step 2: Click on the three dots menu symbol and select ‘User List.’

27
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 29 of 91

GSA

 

User Profile _-
First Name" Middle Initial Last Name* MORE OPTIONS

ae Account Info
Cas!
User List

Phone” Ext Mobile Phone

1112223333

Email"

 

Step 3: Select the user for whom you wish to reset the password from the User List by clicking on the
user's email address.

 

 

| : 1112223333 Agency Admin |
Ct ceamenge aS 41112223333 Agency User I
CF 2

Step 4: Click on the ‘Reset Password’ button to send the user an email with a link to reset and a
temporary password.

 

Subject: TMSS 2.0 Password Reset Instructions - Action Required
Dear First Name,

Please reset your password using Temporary password by clicking on the link bellow. You will also need the
temporary password provided in this email.

Temporary password is only valid for next 72 hours.

Please contact application administrator if you think you got this email in error.
Click here to reset the password

Temporary Password: 5+P%F9ft+w8sS

NOTE: IF YOU ARE UNABLE TO CLICK THE RESET PASSWORD LINK DUE TO SECURITY/FIREWALL, PLEASE
RIGHT CLICK ON THE LINK AND SELECT COPY LINK ADDRESS AND PASTE THE URL IN SEPARATE TAB OR
WINDOW

Thank you for using TMSS 2.0!

- GSA TMSS 2.0 Team

This email has been generated by an automated email system. Please do not reply.
TMSS URL: https://tmss.gsa.gov

Technical Support Assistance: 1 (866) 668-3472
satmsshel sa.gov

 

 

 

28
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 30 of 91

Ry)

 

Household Goods Rate Query Search

You can create and run queries to see competitive costs for domestic and international shipments from
Point A to Point B.

Completing the Search Screen
Step 1: Hover over ‘Shipment Options’ in the gray menu bar above the homepage image.

Step 2: Select ‘'HHG Queries’ from the dropdown menu.

PN
B.. 2.0

Shipment Options + Shipment Reports ~ System Admin + Misc Reports » GSA 3080 ~ Other v

HHG Queries

   

HHG Shipment Welcome to TMSS 2
solution that support:
for the worldwide <
Through TMSS 2.0,
Household Goods Tre

Freight Management

CHAMP provides the

Step 3: Complete the form fields. All fields marked with red asterisks (*) are required.

Under ‘Shipment Type’, all users have access to ‘General’ and ‘Extended Storage’ rate offers. Some
users have access to Alternating rates, Non-Alternating rates, or both if their agency has rate offers on file
that apply specifically to them. Alternating and Non-Alternating rate codes will be listed under ‘Shipment
ID’.

29
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 31 of 91

 

&Welcome:

——e MANAGEMENT SERVICES SOLUTION (TMSS) 2.0

Shipment Options » Shipment Reports + System Admin ~ Misc Reports ~ GSA3080 ~ Other ~

hhgratequery

Household Goods Query
Move Date * Shipment Type * Shipment ID
0011/2020 General = GENRE Containenzed Shipments,

Select a Shipment Type --

 

ORIGIN

Country * Search Origin: * State Zip Code
UNITED STATES -

DESTINATION

Country * Search Destination: ° City State Zip Code

UNITED STATES

SHIPMENT INFORMATION
Estimated Mileage * Estimated Weight (Ibs) * Vehicle

~ Select a Vetclo
‘APioase enter the estimated mieag:

To find Origin and Destination cities, insert the zip code in the ‘Search Origin’ and ‘Search Destination’
boxes and the system will present a drop menu with cities associated with that zip code. You may also
search by typing a city name.

For an international location, select the appropriate ‘Country’ from the dropdown menu. No city, state, or

zip code will be required.

Step 4: Enter the estimated shipment weight in pounds and select a vehicle class from the dropdown
menu if applicable. Depending on the query, you may also be able to enter an estimated Unaccompanied
Air Baggage (UAB) weight in pounds in the ‘Estimated UAB (Ibs)’ field.

- &Welcome:
G SA TRANSPORTATION MANAGEMENT SERVICES SOLUTION (TMSS) 2.0

Shipment Options ~ Shipment Reports + System Admin + Misc Reports y GSA3080 + Other ~

hhgratequery
SHIPMENT INFORMATION
Estimated Mileage Estimated Weight (Ibs) * Vehicle
45) 4251 Select a Vehicle
+ Select a Vehicle
STORAGE IN TRANSIT INFORMATION Class 2. Betwoon 200 and 800 CFI
siT SIT Breakdown

Step 5: View Storage in Transit (SIT) costs at either ‘Destination’ or ‘Origin’ from the ‘SIT’ dropdown
menu. The query results will show SIT for 30, 60 and 90 days.

STORAGE IN TRANSIT INFORMATION
SIT SIT Breakdown

Destinaton ° No >

The ‘SIT Breakdown’ field defaults to ‘No’. You can ask for a unique SIT breakdown by selecting ‘Yes’ in
the ‘SIT Breakdown’ dropdown menu and inputting a specific number a days in the ‘No. of Days’ field.

30
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 32 of 91

CRY AN

 

STORAGE IN TRANSIT INFORMATION

SIT SIT Breakdown No. of Days
Destination ° Yes. + RTs

EMPLOYEE INFORMATION

Step 6: Click on the ‘Query’ button at the bottom left of the screen and scroll down to see the query
results.

Shipment Options y Shipment Reports » System Admin ¥ Misc Reports y GSA 3080 + Other +

ingratequery
Export to CSV

Ce SR (eco caste (enc A od Loto nag re

$0.00 $0.00 $3,943.89 45% $1,422 41 $1,726.57 $2,030.73 $261.69 $10.14 $866.70 $1,493.43
$0.00 $0.00 $3,943.89 45% $1,422.41 $1,726.57 $2,030.73 $261.69 $10.14 $866.70 $1,493.43
$000 $0.00 $4,033.52 50% $1,580 46 $1,918.41 $2256.37 $290.77 $11.27 $963.00 $1,650 49
$0.00 $0.00 $3,854.25 55% $1,738.50 $2,110.25 $2,482.00 $319.85 $12.39 $1,059.30 $1,825.19
$0 00 $0 00 $4,392 06 50% $1,580 46 $1,918.41 $2,256 37 $290 77 $11 27 $963 00 $1,659 49
$0.00 $0.00 $3,495.72 56% $1,770.11 $2,148.62 $2,527.13 $325.66 $12.62 $1,078.56 $1,858.54
$0 00 $0.00 $4,033 52 55% $1,738.50 $2,110 25 $2,482.00 $319.85. $12.39 $1,059 30 $1,825 19
$0.00 $0.00 $3,764 62 55% $1,73850 $2,110.25 $2,482.00 $319.85 $12.39 $1,059.30 $1,825.19
$0.00 $0.00 $3,854 25 45% $1,422.41 $1,726.57 $2,030 73 $261.69 $10.14 $866.70 $1,493.43
$0.00 $0.00 $3,854.25 56% $1,770.11 $2,148.62 $2,527.13 $325.66 $12.62 $1,078.56 $1,858.54
$0.00 $0.00 $3,495.72 56% $1,770.14 $2,148.62 $2,527.13 $325.66 $12.62 $1,078.56 $1,858 54

snnn sana 83.405 79 RAG, 8177014 &9 148 RD $2497 44 SADRAR | | SID RD | SATIRE | STARR

Reviewing, Organizing, and Downloading Search Results

Step 1: You can alter the query results table displayed as you wish and customize the columns you would
like to view.

Pin the columns so they don’t move as you scroll through the results.

SCAC Phone = psa a each Zeal reli ay ibs
(New) 949-380-1224 * Pin Column "| $3,623.15 $3,623.15 $1,177.75 $1,424.60 $1,671.45 $212.38
(New)... 949-380-1224 Autosize This Column $3,623.15 $3,623.15 $1,177.75 $1,424.60 $1,671.45 $212.38
BTFA 888-499-0560 ©» Autosize All Columns $3,623.15 $3,623.15 $1,439.47 $1,741.18 $2,042.88 $259.58
BTFA 888-499-0560 Reece $3,849.59 $3,849.59 $1,439.47 $1,741.18 $2,042.88 $259.58
INVA 888-472-6683 v29G" 97 3007 $6,038.58 $6,038 58 $1,439.47 $1,741.18 $2,042 88 $259.58
INIC 888-472-6683 c21G 08.8127 $6,038.58 $6,038.58 $1,439.47 $1,741.18 $2,042.88 $250.58

Search for results that contain or exclude specific criteria.
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 33 of 91

CRA

 

  
  

    
   
 
   
     
   

800-343-3500 ARI7 116.98 104.0817 Contains . 0% $0.00 $2,057.66 §
800-843-6683 mvo1 102.36 SUEMESSM Contains 0% $0.00 $1,292.50 §
800-457-3370 2720 103.92 403.8446 | Not contains 0% $0.00 $1,354.54 §
800-843-6683 mvog 102.36 402.9207 eel 0% $0.00 $1,292.50 ¢
800-365-5463 sui9 112.04 102.5431 | Starts with 0% $0.00 $3,102.00 §
888-499-0560 0012 100.59 102.3496 |_Ends with 0% $0.00 $1,323.62 §
800-723-2394 6300 103,38 102.0875 45% $6,827.63 0% $0.00 $1,623.38 §

Filter results by checking and unchecking columns to include.

Shipment Options + Shipment Reports » System Admin » Misc Reports vy GSA3080 ~ Other +

hhgratequery

Export to CSV

Wei)

  

$0.00 $0.00 $3,943 89 45% $1,422 44 $1,726.57 $2,030 73 $261.69 $1014
$0.00 $0.00 $3,943.89 45% $1,422.41 $1,726.57 $2,030.73 $261.69 $10.14
$0.00 $0.00 $4,033.52 50% $1,580.46 $1,918 41 $2,256 37 $290.77 $11.27
§0.00 $0.00 $3,854.25 55% $1,738.50 $2,110.25 $2,482.00 $319.85 $12.39
$0 00 $0.00 $4,392 06 50% $1,580 46 $1,918 41 $2,256 37 $290.77 $11.27
$0.00 $0.00 $3,495.72 56% $1,770.11 $2,148.62 $2,527.13 $325.66 $12.62
$0 00 $0 00 $4,033 52 55% $1,738 50 $2,110.25 $2,482 00 $319.85 $12.39
$0.00 $0.00 $3,764.62 55%. $1,738.50 $2,110.25 $2,482 00 $319.85 $12.39
$0.00 $0.00 $3,854.25 45% $1,422 41 $1,726.57 $2,030.73 $261,69 $10.14
$0.00 $0.00 $3,854.25 58% $1,770.11 $2,148.62 $2,527.13 $325.66 $12.62
$0.00 $0.00 $3,495.72 56% $1,770.11 $2,148.62 $2,527.13 $325.66 $12.62

     

sa nn sn nn £3 405 79 BR, 81770 14 aoe ae

Step 2: Once you have the query results table the way you want it, select the top left box that says ‘Export
to CSV’ or right click anywhere in the spreadsheet and select from the export list to download as a
spreadsheet.

Shipment Options ¥ Shipment Reports + System Admin + Misc Reports ~ GSA3080 + Other ~

hhgratequery
Export to CSV
ptt Veen ra Sa acpi Ae tiel Da rohie Boils rast eye ree
harge Days ere Bry es) Dy Pte VEG Ee
$0.00 $0.00 $3,943 89 45% $1,422.41 $1,726.57 $2,030 73 $261.69 $10.14 $866 70 $1,493 43
$0.00 $0.00 $3,943.89 45% $1,422 41 $1,726.57 $2,030.73 $261.69 $10.14 $866.70 $1,493.43
$0.00 $0.00 $4,033 52 50% $1,580 46 $1,918.41 $2,256 37 $290.77 $11.27 $963.00 $1,659.49
$0.00 $0.00 $3,854.25 55% $1,738.50 $2,110.25 $2,482.00 $379.85 $12.39 $1,059.30 $1,825.19
$0 00 $0.00 $4,392 06 50% $1,580 46 $1,918 41 §2 256 37 $290 77 $11.27 $963.00 $1,659.49
$0.00 $0.00 $3,495.72 56% $1,770.11 $2,148.62 $2,527.13 $325.66 $12.62 $1,078 56 $1,858.54
$0.00 $0.00 $4,033 52 55% $1,738.50 $2,110.25 $2,482.00 $319 85 $12 39 $1,059 30 $1,825.19
$0.00 $0.00 $3,764.62 55% $1,738.50 $2,110.25 © Copy Ctri+c } $12.39 $1,059.30 $1,825.19
$0.00 $0 00 $3,854 25 45% $1,422.41 $1,726.57 © Copy with Headers | $10.14 $866 70 $1,493 43
$0.00 $0.00 $3,854.25 56% $1,770.11 $2,148.62 © Pasie Cinev | $12.62 $1,078.56 $1,858.54
$0.00 $0.00 $3.495 72 56% $1,770 14 $2,148.62 (seperti csv exon 078.56 $1,856 54
7 anon snan £2 406 79 ARO, S14 77011 £9 144A a Excel Export (xlsx) N72 AR rac SA PAR at —

      

Excel Export (xml)

32
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 34 of 91

GSA

Book a Shipment and Create a Bill of Lading

 

Once you determine the Transportation Service Provider (TSP) you would like to use, you can follow the
steps below to book a shipment based on your requirements.

Step 1: Click on the SCAC for the TSP you are selecting. Confirm your selection by clicking ‘Yes.’

HHG Query Item Selection

Are you Sure, you want to continue with the selection

 

33
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 35 of 91

GSA

Step 2: Make your selections and enter information in the fields. All fields marked with red asterisks’*’ are

 

 

required.
Identify the elements to be booked:
* HHG UAB * POV
HOUSEHOLD GOODS - BOOK SHIPMENT
Shipper: CLEA, SCAc: LLL,
Customer: LLL LLL Phone: LLL
Phone: 1112223333 Email: CEILI
” w
Eel MMMM
SHIPMENT INFORMATION
Book Shipment Id: 139
Enter origin, destination & other addresses
Relocating Employee's First Name’ MI Last Name’
Employee First Name M Emptoyee Last Name
Relocating Employee's Phone Email
1112223333 employeeemal@agency gov
Designated Rep Releasing First Name MI Last Name
Designated Rep Releasing First Name Designated Rep Releasing Last Name
Requested Packing Date Pickup/Move Date" Required Delivery Date
03/13/2020 03/16/2020 04/02/2020
Estimated Mileage: 3019 Estimated Weight: 10000
Vehicle Shipped: = Category li Unaccompanied Air Baggage:
SRO selected: General
Pre-Move Survey Type: None Pre-Move Survey Required: None =
Professional Books, Papers & No .
Equipment
Ry)

 

Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 36 of 91

SHIPMENT COST INFORMATION

 

Type of Rate: General Domestic Transportation Services

Surface Transportation’: 43%
Unaccompanied Air Baggage’: 0%
Vehicle Shipment Charge: $3 441 66
30 Days Storage In Transit: $4,023 80
90 Days Storage In Transit: $5772 80

ORIGIN
City, State and Zip: SEATTLE WA(98102)
Country: UNITED STATES

Off-Line Booking
Ht you are using Off-line booking, please contact the TSP to verify shipment acceptance prior to continuing

On-Line Booking
Select Number of Days Allowed for TSP Response.

2

PREFERRED LOCAL AGENT
Select local agent
No
Preferred Agent Name
Phone

Email

SHIPPER ADDITIONAL COMMENTS

Shipper's additional comment

TSP ADDITIONAL COMMENTS

STATUS: INCOMPLETE

vie: tioching Aunt |

Tender Id:
Surface Transportation Charge: $14 327 21

Unaccompanied Air Baggage $0.00
Cost:

Total Transportation Cost: $17 768 87
60 days Storage In Transit: $4,898 30

SIT and Other Accessorial
Services: reste itl]

DESTINATION
City, State and Zip: PORTLAND, ME(04106)
Country: UNITED STATES

Select Number of Hours Allowed for TSP Response.

Select preferred local agent
None
Agent assigned by TSP

Phone
Emait

Step 3: Click on the blue ‘Addresses’ button. All addresses must be completed before confirming the
shipment. For Origin Addresses, you must complete the Origin, Shipper, and Bill to. For Destination
Addresses, you must complete the Destination and Consignee Address. The Issuing Office will default to

your Reporting Official’s name, title, and office.

Enter origin, destination & other addresses

Relocating Employee's First Name” Mi Last Name”

Employee First Name M Employee Las! Name
Relocating Employee's Phone Email

1112223333 empoyecemad agency gov

35
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 37 of 91

RYAN

Shipment Addresses

  

Origin Addresses Destination Addresses

Origa

Bill To

Save Addresses. Le SiR Soe

Step 4: Complete the fields. All fields marked with red asterisks**’ are required. You may also store
addresses to be used now and for future use. This is most helpful for the Shipper address as this address
may be used for other relocating employees in the future.

Line 1 Address® Line 2 Address/Agency Name
Country" City’ State’ Zip Code"
UNITED STATES * SEATTLE WASHINGTON 98102
Primary Phone" Ext Alternative Phone
Email’ Other Contact/POC Information

Step 5: To enter an address for future use, click the blue ‘Select Address’ button and complete the fields.
Click the blue ‘Add to List’ button. Then select the address.

Select Address

Line 1 Address” Line 2 Address/Agency Name

Enter /

Country" City’ State’ Zip Code"

UNITED STATES + SEATTLE WASHINGTON 98102
Primary Phone* Ext Alternative Phone

ONLINE-BOOK SHIPMENT - SEARCH SHIPPER ADDRESS

Line 1 Address:

Sample Shipper Address Line 1
Country’

UNITED STATES

Primary Phone’

2022223333
Email"

shipperemailaddress@agency gov

 

Line 2 Address/Agency Name

Sample Shipper Address Line 2

City: State’ Zip Code’
WASHINGTON WASHINGTON pc 20405
Ext Alternative Phone

Enter phone extension Enter alternative pt

Other Contact/POC Information

contact or POC information

36
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 38 of 91

RYAN

  

UNITED STATES 2022223333 shipperemailaddr.

   

1to1of4 Page 1 of 1
Step 6: Click the blue ‘Save Addresses’ button.

Step 7: To authorize accessorial services, click on the blue ‘Accessorials’ button,

SHIPMENT COST INFORMATION

 

Type of Rate: General Domestic Transportation Services Tender ld: |
Surface Transportation%: 43% Surface Transportation Charge: = $14 327 21
Unaccompanied Air Baggage’: 0% Unaccompanied AirBaggage $000

Vehicle Shipment Charge: $3,441 66 Cost:
Total Tr rtati ef 77 ir
30 Days Storage In Transit: $4,023 80 fotal Transportation Cost: $17 7688
60 days Storage In Transit: $4 898 30

SIT and Other Accessorial q
Services: Pee ms teil]

90 Days Storage In Transit: 55,772 80

ORIGIN DESTINATION
City, State and Zip: SEATTLE WA(98102) City, State and Zip: PORTLAND, ME(04106)
Country: UNITED STATES Country: UNITED STATES.

Step 8: Click on the dropdown menu and select the Accessorial services you are authorizing.

Accessorials
BOOK SHIPMENTS ID - 139

List of available Accessorial Codes and Descriptions

None

 
 
 

  

5. Exclusive Use of Veticies
5. Expedited Service

28 - Extra Pickup/Delrvery Addresses

59 - Travel Time - Extra Driver

1050 - Debris Removal

120 - Extra Labor

125 - Shuttie Senice

130 - Bulky Articles

145 - Export or import Charge (Canada)

175 . Pickup and/or Delivery on Saturdays. Sundays or Holidays
185 - Storage

190.1 . Cost of Extra valuabon for transportavon

190-S - Cost of Excess valuation for storage in transat

210A - P/D SIT 50 miles or Less

219 - Carner Supervisory Personnel

225 - Warehouse Pickup Dekvery Sennce

OAC1 - Other HHG Accessonal Charges

Step 9: Complete any additional information required for the accessorial service you selected. You may
add notes for the TSP. Click the blue ‘Save’ button.

37
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 39 of 91

CRY AN

 

Accessorials
BOOK SHIPMENTS ID - 139

List of available Accessorial Codes and Descriptions

190-1 - Cost of Extra valuation for transportation

Excess Valuation

Released valuaton at 10000 Ibs is $60.000 00

Enter the requested total valuation Shipper Authorization TSP Acceptance Message
80000 Authorized - None 7 cS

190-1 Cost of excess Vaiuation for transportation $170 00

190-1 Cost of excess Valuation for storage in transit $0 00

Total Cost of Excess Valuation $170 00

[Roel (Es

Step 10: Decide to proceed with either off-line booking or on-line booking.

Choose the ‘Off-Line Booking’ if you wish to speak to the TSP directly to accept the shipment. Work out
the details with the TSP prior to completing the form in TMSS 2.0. Then return to TMSS 2.0 and proceed
with Step 11.

Choose ‘On-Line Booking’ if you prefer the TMSS 2.0 system to send an electronic request directly to the
TSP and skip to Step 13.

Step 11: If you choose ‘Off-line Booking’, check the box next to ‘Off-line Booking’.

Shipment Options + Shipment Reports + System Admin + Misc Reports + GSA 3080 + Other =

now / Nhgbookshipeent

     
 
  

   

County County; UNITED STATES
% Otf.Line Booking

Hf you are using Olf-Jing booking, please contact the TSP to verity shipment acceptance prior to continuing

Select Number of Days Allowed for TSP Response. Select Number of Hours Allowed for TSP Response.

PREFERRED LOCAL AGENT

Select local agent Select preferred local agent

 

   

SHIPPER ADDITIONAL COMMENTS
TSP ADDITIONAL COMMENTS:
STATUS: INCOMPLETE

es

Step12: Click ‘Confirm’. The shipment status will change to ‘Accepted’ and the ‘Continue to Bill of Lading
Details’ button will be available.

38
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 40 of 91

GSA

Shipment Options ~ Shipment Reports + System Admin + Misc Reports ~ GSA 3060 ~ Other =

 

 

review | hhgboukshipment

Country UNITED STATES ‘Country:

% Olive Booking
H you are using Off-line booking. please contact the TSP to verily shipment accaptance priot to continuing

  

‘On Line Booking

Select Number of Days Allowed for TSP Response Select Number of Hours Allowed for TSP Response

PREFERRED LOCAL AGENT

Select local agent Select profermed local agent

Preferred Agere Hare
Phone

Agent assignes by TSP
Phone

SHIPPER ADDITIONAL COMMENTS

TSP ADDITIONAL COMMENTS:

STATUS: ACCEPTED

You can proceed immediately with creating a bill of lading (See Step 21) or return later to create the bill of
lading (See Step 16).

Note: If you need to make changes to the shipment, contact the TSP directly.

Step 13: For an ‘On-line Booking’, choose from the relevant dropdown menus to give the TSP either a
specified number of days or number of hours to respond to the request.

On-Line Booking

Select Number of Days Allowed for TSP Response Select Number of Hours Allowed for TSP Response.

Step 14: Select ‘Confirm’ to submit the booking request to the TSP. TMSS 2.0 will generate an email to

the TSP requesting electronic acceptance of the shipment. Until the TSP accepts the shipment, the status
will remain as ‘Pending.’

SHIPPER ADDITIONAL COMMENTS

Steppers Additonal Comments

TSP ADDITIONAL COMMENTS

STATUS: PENDING

2o==_—«

Step 15: After the TSP accepts the shipment, you will be notified by email. The email will contain a
booking shipment number.

39
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 41 of 91

ERAN

Subject: TMSS 2.0 Shipment acceptance received from TSP

 

 

Dear TMSS 2.0 Shipper,

Your request for booking shipment number 50 has been accepted by
COMPANY NAME.

Please access the Transportation Management Services Solution 2.0 (TMSS 2.0) at http://tmss.gsa.gov to proceed
with booking and Bill Of Lading (BOL) generation.

Thank you for using TMSS 2.0!
- GSA TMSS 2.0 Team
This email has been generated by an automated email system. Please do not reply.

TMSS URL: https://tmss.gsa.qov
Technical Support Assistance: 1 (866) 668-3472

gsatmsshelp@gsa.gov

 

 

 

Step 16: Log in to TMSS 2.0 to confirm the booking.
Step 17: Click on the ‘Shipment Options’ dropdown menu and select HHG Shipment.

Step 18: You will see a list of all of your agency's shipments. Click on the appropriate Shipment ID link.

Shipment Options ~ Misc Reports ~ Gf

HHG Queries

HHG Shipment

eer .

BaP) eta Pd

Step 19: Click on the blue ‘Book Shipments’ button.

40
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 42 of 91

GSA

Shipment Options + Misc Reports » GSA3080 + Other +

 

hhgshipmentreview / shipmentcontrolreview
ajetsem + eet o-

Pre-Move Survey Required:
Pre-Move Survey to be performed:

ORIGIN DESTINATION
City, State and Zip: SEATTLE, WA(98102) City, State and Zip: PORTLAND, ME(04106)
Country: UNITED STATES Country: UNITED STATES

STATUS: ACCEPTED
BY FULL NAME ON 03/11/2020, 9:03:05 AM

 

Step 20: Review the information and any TSP additional comments. If no changes are required, continue
to the Bill of Lading Details (Step 21).

If you need to make any changes, then edit the form and click ‘Confirm’. This will initiate an email to the
TSP and return the shipment to a pending status. Then repeat Steps 2 — 14.

hhgshipmentreview / shipmentcontroireview / hhgbookshipment
SHIPPER ADDITIONAL COMMENTS
Shipper's Additional Comments.

TSP ADDITIONAL COMMENTS

STATUS: ACCEPTED

Save Shipment Details Continue to Bill Of Lading Details few Booking Audt Tra

Step 21: To create a Bill of Lading, click the blue ‘Continue to Bill of Lading Details’ button.

STATUS: ACCEPTED

Save Shipment Details Continue to Bill Of Lading Details | View Booking Audit Trail |

Step 22: Complete the fields. All fields marked with red asterisks’ are required.

 

41
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 43 of 91

CRY aN

Pickup/Move Date Requested Packing Date Requested Delivery Date

 

3/16/2020 3/13/2020 4/2/2020

Estimated Weight

10000
Authority For Shipment (Travel Order Travel Order Date ° Agency Shipment ID No,
No.) *
) 03/09/2020 Sample Ship ID No.
Travel Order No
HHG Appropriation Chargeable * Other HHG Appropriation Chargeable POV Appropriation Chargeable
Sample Appropriation Sample Other Appropriation Sample POV Appropriation
Shipment Information
HHG
Package Total Pieces Package Type Description Of Shipment -
1 LOT USED HOUSEHOLD GOODS AND PEF
HHG-POV
Package Total Pieces Package Type Description Of Shipment *
A POV Between 300 and 800 CFt

Tariff/Tender/Special Rate Authority

TSP Pro Bill No.

Sample TSP Pro Bill No

Other POV Appropriation Chargeable

Sample Other POV Appropriation

Additional Information

Sample Additional HHG Information

Additional Information

Sample Additional POV Information

Step 23: Click on the ‘Preview Bill of Lading’ button to review details. This preview will not show a bill of
lading number. If there is more than one shipment element (HHG, POV, UAB), then the preview shows

you a bill of lading for each element.

Step 24: Click the ‘Generate Bill of Lading’ button. A unique bill of lading number will be assigned to each
shipment element (HHG, POV, UAB). You can identify the associated bills of lading by looking at the

extensions: HHG, POV or UAB (ex. ##HHHHE-HHG, ##HH#I-POV, or ##H###-UAB).

Remarks

Back to Book Shipments
Preview Bill Of Lading Generate Bill Of Lading

42
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 44 of 91

GSA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Privately Owned Personal Property Bill of Lading ORIGINAL
GSA Transportation Management Services Solution Electronic Bill of Lading
This-Gevernmentshipment is subject to terms and conditions of 41 CFR 102-117 & 118 and the U.S. Government Freight Transportation Handbook.
( Bill of Lading No 1. Shipment ID 2. Date BL Issued 3. Authority for Shipment
P0000021-HHG 141 3/11/2020 Travel Order No
4. me Tendered To 5. Requested Packing Date | 6. Reqd. Delivery Date | 7. Date of Order
? 3/13/2020 4/2/2020 2/28/2020
LLL LL LLL
8. STAT 9. TIN 10. DUNS 11. TSP Pro Bill No 12. Agency Shipment ID No
LLB Sample Pro Bill No, Sample Shipment ID
13. Appropriations Chargeable

APPROPRIATION CHARGE CODE : Sample12345
OTHER APPROPRIATION CHARGE CODE _ : Other Sample 2345

 

14. Property Owners Name Employee First Name Employee Last Name

 

 

15. Destination 16. Origin
Sample Destination Address Sample Origin Address
PORTLAND ME 04106 SEATTLE WA 98102
UNITED STATES UNITED STATES
2221113333 1112223333
Other Details: Other Details
17. Extra Pickup and/or Delivery 18. Bill Charges To
Sample Bill to Address
WASHINGTON DC 20405
UNITED STATES
3334445555

 

18a. Agency Location Code

 

19. Remarks
Sample Additional Remarks

 

See Page 2 For Accessorial Requests

 

 

 

Used Household Goods and Personal effects estimated 10000 pounds. Fiscal officer will recover only excess valuation charges from
employee. Shipment is released at full replacement protection of $6.00 x the net weight of the shipment or $60000.0 , whichever is lesser.
20. Packages 21, Description of Shipment j
NG b. Kind Issued at lowest valuation cited in appropriate tender unless otherwise stated hereon
1 LOT USED HOUSEHOLD GOODS AND PERSONAL EFFECTS Est Wt.: 10000 Ibs.

 

 

 

22. Tariff/Tender/Special Rate Authority: C21G

 

   

For Use of Issuing Office

 

23a. Issuing

 
 
  

23b. Issuing Office! LALLA LLL LA
Applicable Destination Information

25a. Date 25b. Actual Delivery Point 25c. Delivered this Consignment to [_] Storage in Transit

 

 

 

 

 

 

 

[| Residence

 

25d. Name of Delivering TSP | 25e. Complete & in Apparent Good Order Except

as may be Indicated Hereafter Oo oO O

Storage | Damage | Carrier OS&D Report Attached

 

 

 

 

25f. Name of Destination TSP | TSP to execute & attach Certificate of Storage & Liability for Shipment placed in Storage in Transit

 

 

 

 

43
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 45 of 91

GSA

 

 

Bill of Lading Continuaton Sheet ORIGINAL
GSA Transportation Management Services Solution Electronics Bill of Lading

This Government shipment is subject to terms and conditions of 41 EFR 102-117 & 118 and the U.S
Government Freight Transportation Handbook.

 

Bill of Lading No.

 

P0000021-HHG
1. Shipment ID 2. Sheet No.
141 2/2

 

 

 

3. Issuing Office

Vdd

4. Packages 5. Description
a. No. b. Kind Accessorials Selected

 

 

 

 

190-1 - Cost of Extra valuation for transportation

The Employee has declared a value in excess of the base valuation of $6.00 x the net weight of the shipment related to the
Transportation portion of the shipment. The amount of the excess valuation is $80000,00. As a result, a Full Value Protection
Service Shipment Charge of $0.85 per $100 will apply on that portion of the valuation declared in excess of $6.00 times the
net weight of the shipment. The Government will pay the carrier for this excess valuation and will then collect it from the
employee

 

 

 

 

44
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 46 of 91

GSA

Relocating Employee Customer Satisfaction Survey (GSA Form 3080)

 

Reviewing, Organizing, and Downloading Survey Results

Step 1: Login in to TMSS 2.0 and hover over the ‘GSA 3080’ dropdown in the gray menu bar and select
‘GSA 3080 AMC Report’. You can view the surveys for relocating employees under your Agency
Reporting Official.

ameReports GSA 3080 AMC Report
GSA 3080 AMC Report

Export to CSV

 

SMe Tem stg Ree ae) re Pea) ae ame IL)
Poy Domestic 01/19/2020
HHG Domestic 12/47/2019
HHG Domestic 12/06/2019

Step 2: You can alter the table displayed as you wish and customize the columns you would like to view.

Pin the columns so they don’t move as you scroll through the results.

GSA 3080 AMC Report

Export to CSV

Bill of Lading Number Employee Last Name ere ea Ost)

2% Pin Column

   
    
    
  

02/19/2020
02/18/2020
02/17/2020
02/17/2020
02/10/2020

   

Autosize All Columns }

Reset Columns t si

Seas e ee nner aie

 

HHG

Search for results that contain or exclude specific criteria.

45
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 47 of 91

GSA

 

amcReports
GSA 3080 AMC Report

| Export to CSV

Pte Meee iy uses BOL Type SCAC Code Shipment Type [aus icime

     
  
  

Contains

   

Domestic

HHG Domestic

    

Not contains
HHG Domestic Equals
HHG Domestic ieee | Not equal
Starts with
HHG Domestic (ON | Ends with
HHG Domestic Ea 02/10/2020

   

Filter results by checking and unchecking columns to include.

GSA 3080 AMC Report

Export to CSV

      

 

Bill of Lading Number E SCAC Code Shipment Type Payee mea El) oye TT a mel)

~ B| Fitter.

i+ a> fae: Domestic RRSEStESEY 02/19/2020
Bill of Lading Number ' pe ia Domestic SARA 02/18/2020
BOL Type ira Domestic 02/17/2020
cai Domestic 02/17/2020
Employes Last Name Domestic 02/10/2020

| Delivery Date My hae? Dornestic 02/10/2020

> @ Employee Response 1 Domestic 02/07/2020
Packing Namastic apinsianon

   

Step 3: Once you have the query results table the way you want it, select the top left box that says ‘Export
to CSV’ or right click anywhere in the spreadsheet and select from the export list to download as a
spreadsheet.

Per res]

 

    

ere es ts) Responsive rohit Received Es tt
: 5 x Completed
5 5 5 © Copy Ctri+c x
5 5 5 © Copy with Headers a od
5 5 5 ® Paste CtrieV : ay
5 § 5 Expat 7 CSV Export as
: 8 F y Excel Export (xlsx)  Fompleted
; & 5 ¥ Excel Export (xml)  Pompleted
5 5 4 ¥ rr

 

Step 4: To review an individual employee survey, click on the bill of lading number then you can view the
shipment information and survey results.

46
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 48 of 91

GSA

Bill of Lading Number

 

HHG |
. Survey No:
Domestic - HOUSEHOLD GOODS (HHG) ”
Please review the details and click ‘Submit Request’ for any additional changes
EMPLOYEE/TRANSFEREE DETAILS
First Name * Middle Initial Last Name * Telephone * Extension Email *
0
B/L OFFICER) AGENCY MOVE COORDINATOR WHO INITIATED THIS MOVE
First Name * Middte initial Last Name * Telephone * Extension Email «
o
CARRIER CONTACT WHO INITIATES THIS SURVEY
First Name * Middle initist Last Name * ‘Telephone * Extension Email *
a
OLD DUTY STATIONS
Country * ‘Search Old Duty Station: * City State Zip Code
UNITED STATES =
NEW DUTY STATIONS
Country ‘Search New Duty Station: * City ‘State Zip Code
UNITED STATES - MT
SHIPMENT INFORMATION
SCAC:* Federal Agency ID * Agency Location ID” Pick Up Date * Delivery Date *
01/14/2020 0121/2020
BOL Number * BOL Type *
NS197053 HHG .

This survey is requesting thal you evaluate the shipment of your HOUSEHOLD GOODS (HHG) for your recent Domestic relocation. If you also had a privately owned vehicle (POV)
and/or unaccompanied air baggage (UAB) shipment(s) as part of your relocation, you should receive additional 3080 Surveys for these components of your relocation as well, If you do
not, please contact your Agency Move Coordinator.

Quality of Packing * © * *
Damage totems © * ®

Personal Courtesy of Workers © © ©

Delivery/Pickup within Scheduled Timeframe % o % % >
Clear Communication of Service Provided © * * *
Responsive in Resolving Problems © © © * ©
Overall Quality of Service © © * ®

Additional Comments
0

Requesting Survey Modifications

Step 1: To request a modification, select ‘Modification Request’ and type the reason for your request in
the ‘Modification Comments’ box then click on the ‘Submit Request’ button. Your request will be
submitted to GSA ERRC for review.

47
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 49 of 91

®

GSA

Modification Request “

 

Modification Comments

‘Enter the reasons for your request for modification here. |

Submit Request | Reset | | Back |

 

48
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 50 of 91

GSA
TMSS 2.0 User Manual for Transportation
Service Providers

 

TSP User Management

User Profile Management

Step 1: From the home screen hover over your name in the right hand corner. This will show a snapshot

of your user profile including your role in the TMSS 2.0 system, email address, SCAC code, TSP name,
and TMSS permission.

&Welcome: wel Logout
a... 2.0 om
Pane

User Pratite
: r
Rate Filing + Shipment Options + Shipment Reports + Misc Reports + GSA3080 » Other v + Carrier User Admin |

+ Email]

+ Scac
localagents » TSP Name

+ Permissions: HHO

Welcome to TMSS 2.0 - the GSA cloud-based rate
procurement solution that supports federal agency
transportation requirements for the worldwide
shipment of household goods and freight. Through
TMSS 2.0. federal agencies access the Centralized
Household Goods Traffic Management Program
(CHAMP) and the Freight Management Program
(FMP)

CHAMP provides the worldwide shipments of

 

household goods. unaccompanied air baggage

Step 2: Click on ‘User Profile’.

Step 3: You can edit the fields as needed. Items marked with a red asterisk (*) are required.

49
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 51 of 91

ERAN

 

AWelcome: AES Logout
ra 9
TMSS 2.0

Rate Filing ~ Shipment Options ~ Shipment Reports ~ Misc Reports ~ GSA3080 + Other +

localagents
User Profile
First Name“ Middle Initial Last Name
[a 1
Phone Ext Mobile Phone
Email

Step 4: Click ‘Update’ to save changes.

Step 5: Click on three dots in upper right corner of the screen to access more profile options.

G ya Welcome: VAY see LOgoul
mtd TMSS 2.0

Rate Filing ~ Shipment Options + Shipment Reports ~ Misc Reports ~ GSA3080 ~ Other v

localagents

User Profile

First Name” Middle initial Last Name

Ext Mobile Phone

|

Step 6: Choose ‘Account Info’.

50
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 52 of 91

GSA
A &Welcome: IS Logout
TMSS 2.0

 

Rate Filing ~ Shipment Options ~ Shipment Reports ~ Misc Reports » GSA 3080 ~ Other +

localagents

User Profile

First Name* Middle Initial Last Name*

Ext Mobile Phone

 

Step 7: Under ‘Account Info’, you can change your password.

A new password must be at least 12 characters and include a lowercase letter, an uppercase letter, a
number, and a symbol. It cannot include any parts of your username, your first name, or or your last
name. Your password cannot be any of your previous 24 passwords.

p. Welcome: he Logout
a... 2.0

Rate Filing ~ Shipment Options ~ Shipment Reports + Misc Reports + GSA3080 ~ Other +

localagents

Account Information

Phone

Email
CHANGE PASSWORD

Current Password

New Password

Step 8: You can change your password security question.

51
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 53 of 91

  

r\ sWelcome: Logout
cS x TMSS 2.0

Rate Filing » Shipment Options ~ Shipment Reports + Misc Reports y GSA 3080 ~ Other +

 

localagents

FORGOT PASSWORD QUESTION

i Security Question

Choose - [

Step 9: Once you click ‘Update’ you will return to the User Profile page.

Create Carrier (TSP) User
Step 1: From your User Profile page hover over the three dots and click on ‘User List’.

A elcome EEE Loo
a. 2.0

Rate Filing ~ Shipment Options = Shipment Reports ~ Misc Reports ~ GSA 3080 * Other ~

calapenie

User Profile ae
First Name Maddie tnithal Last Name MORE OF NONE
Cai i =

Phone Ext Mobile Phone

Emad

Step 2: A list of all the users under that SCAC and company name will populate. This will show all users’
roles within TMSS 2.0.

e Carrier User Admin can add, edit, or delete users and complete rate filing and shipment reports.
e Carrier User RF can complete rate filing and shipment reports.
e Carrier User can complete basic functions but cannot change other users’ roles.

52
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 54 of 91

GSA

 

rN &Welcome: AWE Logout
EM...... oa

Rate Filing ~ Shipment Options + Shipment Reports ~ Misc Reports ~ GSA 3080 + Other ~

 

localagents

User List fie)

SCAC and Company Name

    

‘Carier User Admin
Caner User Admin
Carrier User Admin
Carer User Admin
Cartier User Admin
‘Cartior User Admin
Carrier User Admin
Carrer User RF

Step 3: Click on the three dots in the upper right hand corner and click on ‘Create User’.

SWelcome: INE Tay Logout
ahd TMSS 2.0

Rate Filing + Shipment Options > Shipment Reports ~ Misc Reports ~ GSA3080 ~ Other =

localagents

®

MORE OPTIONS

 

Create User

User Profile

  

Cartier User Admin
Carter User Admin
Carrier User Admin
Carrier User Admin

WT

Pesan
a
aaa Cartier User Admin
Be Cartier User Admin
TEE Carrier User Admin
ASRS Carrier User RF
Step 4: Complete the form. Items marked with a red asterisk (*) are required.

NAME
Create Carrier User

First Name

Permissions

 

Step 5: Select the permissions for the new user. Click ‘Create’.

53
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 55 of 91

CRY AN

 

Step 6: A confirmation pop up will appear. The new user will receive an email with a temporary password
and instructions for accessing TMSS 2.0. The new user's name will appear at the bottom of the User List.

NAME

The User has been successfully
added and an email notification with
log in instructions has been sent to
the User.

 

Modify User
Step 1: Click on your name in the upper right corner of the page to access the User Profile page

Step 2: Click on the three dots menu symbol and select ‘User List.’

&VWelcome: AAAS Logout
ahd TMSS 2.0

Rate Filing ~ Shipment Options + Shipment Reports ~ Misc Reports ~ GSA3080 ~ Other ~

localagents
User Profile (-)
Middle initial Last Name* MORE OPTIONS
EE Account into
Ext Mobile Phone

"

Step 3: A list of all the users under that SCAC and company name will populate. This will show all users’
roles within TMSS 2.0.

54
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 56 of 91

  

GSA

7 AN

A Welcome: DEAE Logout
a... 2.0

Rate Filing ~ Shipment Options + Shipment Reports + Misc Reports + GSA 3080 ~ Other ~

localagents

User List Gee)

SCAC and Company Name

    

Carrier User Admin
Carrier User Admin
Carrier User Admin
Carrier User Admin
Carrer User Admin
Carrier User Admin
Carrier User Admin
Carrier User RF

Step 4: Select the user you wish to modify from the User List by clicking on the user's email address.

Step 5: Change the person's personal information as needed. To change user permissions, click on the
karat in the ‘Permissions’ field and select a new permission level from the dropdown menu.

Note: Only GSA ERRC staff can change an email address.

Edit Carrier User

Middle initial Last Narme

Beact

Phone Extension

= =

 

Step 6: Click ‘Save’. A confirmation window will pop up and you will be returned to the User List.

55
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 57 of 91

User details have been updated
successfully.

 

Delete User
Step 1: Click on your name in the upper right corner of the page to access the User Profile page

Step 2: Click on the three dots menu symbol and select ‘User List.’

awelcome JE Logout
aid TMSS 2.0

Rate Filing ~ Shipment Options ~ Shipment Reports > Misc Reports + GSA3080 ~ Other ~

localagonts
User Profile (+)
First Name” (Middle Initial Last Name" MORE OP TIONS
ae Account Info
Ext Mobile Phone

ve

Step 3: A list of all the users under that SCAC and company name will populate. This will show all users’
roles within TMSS 2.0.

56
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 58 of 91

  

CRY
7 AY
rN &Welcome: Cae Logout
TMSS 2.0

Rate Filing + Shipment Options ~ Shipment Reports + Misc Reports + GSA 3080 + Other +

localagents

 

User List ( “it

SCAC and Company Name

     
    

Carrier User Admin
Carer User Admin

a Ez Carer ark
PS -

Step 4: Select the user you wish to delete from the User List by clicking on the user's email address.
Step 5: Within the user profile, click on the ‘Delete’ button.

Step 6: A deletion confirmation window will pop up. Click ‘Yes’ to confirm deletion.

USER DELETE
Edit Carrier User |

| Are you sure, you want to delete this User?

|
}

First Name"

 

Permissions* mobile

Carrier User Admin

 

Step 7: A deletion confirmation window will pop up and you will be returned to the User List.

User has been deleted successfully.

 

57
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 59 of 91

GSA

 

Reset User Password
Step 1: Click on your name in the upper right corner of the page to access the User Profile page

Step 2: Click on the three dots menu symbol and select ‘User List.’

User Profile cael
First Name* Middle Initial Last Name* MORE OPTIONS

Account Info
Cast

User List
Phone* Ext Mobile Phone

1912223333

Email"

Step 3: Select the user for whom you wish to reset the password from the User List by clicking on the
user's email address.

ic S A a&\Welcome: ia Logout
hd TMSS 2.0

Rate Filing ~ Shipment Options ~ Shipment Reports + Misc Reports ~ GSA3080 ~ Other ~

localagents

User List

SCAC and Company Name

    

Carrier User Admin
Carrier User Admin
Carrier User Admin
Carrier User Admin
Cartier User Admin
Cartier User Admin
Carrier User Admin
Carrier User RF

Step 4: Click on the ‘Reset Password’ button to send the user an email with a link to reset and a
temporary password.

58
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 60 of 91

GSA

Edit Carrier User

 

First Name“ Middle Initia! Last Name
Sand Beach
Email’ Phone Phone Extension

Permissions mobile

Carrier User .

  
 

  

rT] ae elk)

 

Subject: TMSS 2.0 Password Reset Instructions - Action Required
Dear First Name,

Please reset your password using Temporary password by clicking on the link bellow. You will also need the
temporary password provided in this email.

Temporary password is only valid for next 72 hours.

Please contact application administrator if you think you got this email in error.
Click here to reset the password

Temporary Password: 5+P%F9ft+w8sS

NOTE: IF YOU ARE UNABLE TO CLICK THE RESET PASSWORD LINK DUE TO SECURITY/FIREWALL, PLEASE
RIGHT CLICK ON THE LINK AND SELECT COPY LINK ADDRESS AND PASTE THE URL IN SEPARATE TAB OR
WINDOW

Thank you for using TMSS 2.0!
- GSA TMSS 2.0 Team
This email has been generated by an automated email system. Please do not reply.

TMSS URL: https://tmss.gsa.gov
Technical Support Assistance: 1 (866) 668-3472

gsatmsshelp@gsa.gov

 

 

 

Local Agent Management

The primary TSP may choose to select and assign local agents. The local agent functionality includes the
ability for a TSP to manage its local agents. The primary TSP is responsible for adding its local agents
which will be displayed in a drop down box. A primary TSP can also be a local agent for another TSP.

59
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 61 of 91

GSA

 

Add a Local Agent
Step 1: From the TMSS home screen hover over the ‘Other’ link in the gray menu bar above the
homepage image.

Step 2: Select ‘Local Agents’.

AS Ay aWeicome: BTA SRM Logout
Mid TMSS 2.0

Rate Filing ~ Shipment Options ~ Shipment Reports + Misc Reports ~ GSA3080 ~ Other ~

focalagants Local agents
NS

Document Management

  

e@ lo TMSS 2.0 - the GSA cloud-based rate
procurement solution that supports federal agency
transportation requirements for the worldwide
shipment of household goods and freight Through
TMSS 2.0, federal agencies access the Centralized
Household Goods Traffic Management Program
(CHAMP) and the Freight Management Program
(FMP)

CHAMP provides the worldwide shipments of

household goods. unaccompanied air baggage

a aaa tara ena rhintnn ataeene 1 tenet

Step 3: Complete the form fields. Items marked with a red asterisk (*) are required.

Welcome: BNI =m Logout
Mid TMSS 2.0

Rate Filing ~ Shipment Options ~ Shipment Reports ~ Misc Reports x GSA3080 ~ Other +

localagents

Local Agents

Agent Scac”
Agent Name’ Agent Email*
Agent Phone Agent Status

Step 4: Select the agent status from the dropdown menu and click ‘Save’.

60
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 62 of 91

  

 

Rate Filing ~ Shipment Options ~ Shipment Reports ~ Misc Reports » GSA 3080 + Other ~
localagerits

Local Agents

Agent Email’
ABCOmovinggigmail com
Agent Status’
Setect a Status.

Active:
Deleted

 

Step 5: Scroll down to see the new agent listed.

Welcome: BTAI Taam logout
Mid TMSS 2.0

Rate Filing + Shipment Options ~ Shipment Reports ~ Misc Reports + GSA 3080 ~ Other ~

locatagents
Agent Phone’ Agent Status” .
Se sete ‘

 

 

Deleting an Active Local Agent

Step 1: From the TMSS home screen hover over the ‘Other’ link in the gray menu bar above the
homepage image.

Step 2: Select ‘Local Agents’.

Welcome: BYE =a Logout
ahd TMSS 2.0

Rate Filing + Shipment Options ~ Shipment Reports ~ Misc Reports ~ GSA3080 ~ Other ~ =

iocamgonts Learns

Document Management

  

@ to TMSS 2.0 - the GSA cloud-based rale
procurement solution that supports federal agency
transportation requirements for the workiwide
shipment of household goods and freight. Through
TMSS 2.0, federal agencies access the Centralized

Uneeahaid Qnnde Traffic Mananamant Brannan

Step 3: View the list of active local agents.

61
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 63 of 91

  

GSA
&Welcome: BA agg Logout
TMSS 2.0

Rate Filing ~ Shipment Options > Shipment Reports + Misc Reports » GSA3080 ~ Other +

    

localagents
Agent Phone’ Agent Status”
aes Acre :
l sind
Ptr
Ea Active
ABCD ABCD Moving ABCDmovingggmeil.com Active
: ito 2of2 Page tof!

Step 4: Click on the SCAC code of the local agent you want to delete.
Step 5: Click on the ‘Agent Status’ dropdown menu.

Rate Filing » Shipment Options ~ Shipment Reports ~ Misc Reports ~ GSA 3080 + Other +

localagents

Local Agents
Agent Scac*
ABCD
Agent Name’ Agent Email
ABCOmovinggigmail corr

Agent Phone Agent Status’

5 Setect a Status
Sines a Active
_ Deleted

Step 6: Select ‘Deleted’ and click ‘Save’.

 

 

 

 

Rate Filing + Shipment Options + Shipment Reports + Misc Reports ~ GSA3080 ~ Other ~

locatagents
Local Agents
Agent Scac
AaCO
Agent Name Agent Email"
ABCD Moving ABCDmoving@igmad corr
Agent Phone’ Agent Status’
eR Me

—— Select a Status.
| iba | se i

Step 7: View the local agent’s changed status in the list.

62
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 64 of 91

CRY AN

 

ene. Welcome BY igag Logout
id TMSS 2.0

Rate Filing ~ Shipment Options ~ Shipment Reports ~ Misc Reports y GSA 3080 ~ Other ~

 

ABCO. ABCD Moving 3456789000 ABCOmoving gmail com Deleted
ae ea Mt
TSP Rate Query Search

Completing the Search Screens
Step 1: From the home screen hover over ‘Shipment Options’ in the gray menu bar.

Step 2: Click ‘HHG Queries’ from the dropdown menu.

rN
TMSS 2.0

Shipment Options ~ Shipment Reports ~ System Admin ~ Misc Reports ~ GSA3080 ~ Other ~

HHG Queries

   

HHG Shipment Welcome to TMSS 2
solution that support:
for the worldwide s
Through TMSS 2.0,
Household Goods Tr:

Freight Management

CHAMP provides th:

Step 3: Complete the form fields. All fields marked with a red asterisk (*) are required.

To find Origin and Destination cities, insert the zip code in the ‘Search Origin’ and ‘Search Destination’
boxes and the system will present a drop menu with cities associated with that zip code. You may also
search by typing a city name.

For an international location, select the appropriate ‘Country’ from the dropdown menu. No city, state, or
zip code will be required.

63
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 65 of 91

  

ERY)

<< — MANAGEMENT SERVICES SOLUTION (TMSS) 2.0

 

Welcome:
Shipment Options + Shipment Reports ~ System Admin ~ Misc Reports + GSA3080 + Other ~
hhgratequery
Household Goods Query
Move Date * Shipment Type ~ Shipment ID ~
00/11/2020 General at GENRL . Contanenzed Srpments
- Select a Stupment Type
ORIGIN
Country * Search Origin: *  Non-Altermating State Zip Code
Extended Storage
UNITED STATES -
DESTINATION
Country * Search Destination: ~ City State Zip Code
UNITED STATES -

SHIPMENT INFORMATION
Estimated Mileage ' Estimated Weight (ibs) * Vehicle

Select a Vehicle -

Step 4: Under ‘Shipment Information’ enter the estimated mileage amount.

Step 5: Enter the estimated shipment weight in pounds and select a vehicle class from the dropdown
menu if applicable. Depending on the query, you may also be able to enter an estimated Unaccompanied
Air Baggage (UAB) weight in pounds in the ‘Estimated UAB (lbs)’ field.

ry &Welcome:
G SA TRANSPORTATION MANAGEMENT SERVICES SOLUTION (TMSS) 2.0

Shipment Options + Shipment Reports ~ System Admin ~ Misc Reports ~ GSA3080 ~ Other ~

 
 

 

hhgratequery
SHIPMENT INFORMATION
Estimated Mileage “ Estimated Weight (Ibs) * Vehicle
451 4251 Select a Vehicle bd
Select a Vahicle
STORAGE IN TRANSIT INFORMATION es Nee OE as
SIT SIT Breakdown Gee) ei

Step 6: View Storage in Transit (SIT) costs at either ‘Destination’ or ‘Origin’ from the ‘SIT’ dropdown
menu. The query results will show SIT for 30, 60 and 90 days.

STORAGE IN TRANSIT INFORMATION
SIT SIT Breakdown

Destination im No 7

The ‘SIT Breakdown’ field defaults to ‘No’. You can ask for a unique SIT breakdown by selecting ‘Yes’ in
the ‘SIT Breakdown’ dropdown menu and entering a specific number a days in the ‘No. of Days’ field.

64
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 66 of 91

GSA

STORAGE IN TRANSIT INFORMATION

 

SIT SIT Breakdown No. of Days
Destination - Yes. * a

EMPLOYEE INFORMATION i

Step 7: Click on the ‘Query’ button at the bottom left screen and scroll down to see the query results.

STORAGE IN TRANSIT INFORMATION

SIT SIT Breakdown No. of Days
Destination ™ Yes . 37
EMPLOYEE INFORMATION
First Name Middle Initial

Employee First Nam Employee Middle Narn

 

 

Step 8: View the query results. Note: The destination storage in transit for 30, 60 and 90 days will show
on the query as individual columns. The Total S/T column amount reflects the number of days entered in
the SIT Breakdown field. In the above example that is 37 days.

Shipment Options ~ Shipment Reports + System Admin + Misc Reports ~ GSA3080 y Other +

ihgratequery

Export to CSV

 

$0.00 $0.00 $3,943.89 45% $1,422 41 $1,726.57 $2,030.73 $261 69 $10 14 $866 70 $1,493 43

$0.00 $0.00 $3,943.89 45% $1,422.41 $1,726.57 $2,030.73 $261.69 $10.14 $866.70 $1,493.43
$0.00 $0.00 $4,033.52 50% $1,580.46 $1,918.41 $2,256 37 $290.77 $11.27 $963.00 $1,659 49
$0.00 $0.00 $3,854.25 55% $1,738.50 $2,110.25 $2,482.00 $319.85 $12.39 $1,059.30 $1,825.19
$0.00 $0.00 $4,392 06 50% $1,580 46 $1,918 41 $2,256 37 $290.77 $11.27 $963 00. $1,659 49
$0.00 $0.00 $3,495.72 56% $1,770.11 $2,148.62 $2,527.13 $325.66 $12.62 $1,078.56 $1,858.54
$0 00 $0.00 $4,033 52 55% $1,738.50 $2,110 25 $2,482 00 $319 85 $12.39 $1,059 30 $1,825 19
$0.00 $0.00 33,764.62 55% $1,738.50 $2,110.25 $2,482.00 $319.85 $12.39 $1,059.30 $1,825.19
$0.00 $0.00 $3,854.25 45% $1,422.41 $1,726.57 $2,030.73 $261.69 $10.14 $866 70 $1,493 43.
$0.00 $0.00 $3,854.25 56% $1,770.11 $2,148.62 $2,527.13 $325 66 $12 62 $1,078.56 $1,858.54
$0.00 $0.00 $3,495 72 56% $1,770.11 $2,148 62 $2,527 13 $325 66 $12 62 $1,078 56 $1,858 54
nnn nnn BAAR 7 SAG S41 77044 S? 414A A? &? 42749 S225 AR S19 AD 1 ATR SR B41 REA RA

Reviewing, Organizing, and Downloading Search Results

Step 1: You can alter the query results table displayed as you wish and customize the columns you would
like to view.

Pin the columns so they don’t move as you scroll through the results.

65
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021

   
 

 
 
   
  

¥ Pin Column

  

 

 

949-380-1224 "| 3.62315 $3,623.15 $1,177 75 $1,424.60 $1,671.45
949-380-1224 Autosize This Column $3.62315 $3,623.15 = $1,177.75 $1,424.60 $1,671.45
(UBTRAN SeeonI0S60 9] Autosize AN Columns ($362315 $3.62315 8143047 81,741.18 82,0288
BTFA 888-499-0560 l/l Regt Column NNN $2,849.50 $3,849.59 $1,439.47 $1,741.18 $2,042.88
INVA 888-472-6683 W20G OTST «$6,038.56 $6,038.58 $1,439.47 $1,741.18 $2,042 88
INIC 888-472-6683 c216 98.8127 $6,038.58 $6,038.58 $1,439.47 $1,741.18 | $2,042.88

Search for results that contain or exclude specific criteria.

Page 67 of 91

$212.38
$212.38

$250.58

$259.58
$259.58
$259.58

     

  

800-343-3500 ARI7 116.98 104.0817 | Contains + 0% $0.00 $2,057.66 4
800-843-6683 Mv01 102.36 104.0366 0% $0.00 $1,292.50 §
800-457-3370 2720 103.92 103.8446 | Not contains 0% $0.00 $1,354.54 §
800-843-6683 Mv09 102.36 102.9207 fee esi 0% $0.00 $1,292.50 4
800-365-5463 Su19 112.04 102.5431 | Starts with 0% $0.00 $3,102.00 4
888-499-0560 0012 100.59 102.3496 | Ends with 0% $0.00 $1,323.52 §
800-723-2394 G300 103.38 102.0875 45% $6,827.63 0% $0.00 $1,623.38 4

Filter results by checking and unchecking columns to include.

Shipment Options + Shipment Reports + System Admin + Misc Reports + GSA3080 ¥ Other +

hhgratequery

| Export to CSV

     
 
    
   
     

 

$0 00 $0.00 $3.943 89 45% $1,422.41 $1,726 57 $2.030 73 $261 69 $10 14
$0.00 $0.00 $3,943 89 45% $1,422.41 $1,726.57 $2,030.73 $261.69 sioig 2

$0 00 $0 00 $4,033 52 50% $1,580 46 $1918.44 $2256 37 $290 77 $11.27 4 Comey o
$0.00 $0.00 $3,854.25 55% $1,738.50 $2,110.25 $2,482.00 $319.85 $1239 = Phone o
$0.00 $0 00 $4392 06 50% $1,580 46 $1,918 41 $2,256 37 $290 77 $11.27 Tender 2
$0.00 $0.00 $3,495.72 56% $1,770.11 §2,148 62 $2,527.13 $325 06 $1262 2 CS!

$0 00 $0.00 $4,033.52 55% $1,738 50 $2,110.25 $2,482.00 $319.85 $1239 wd 6 o
$0.00 $0.00 $3,764.62 55% $1,738.50 $2,110.25 $2,482.00 $319.85 $12.30! 4 surtace Charge

$0 00 $0.00 $3,054 25 45% $1,422.41 $1,726 57 $2,030 73 $261 69 $1014 @ UAB%

$0.00 $0.00 $3,854.25 56% $4,770.41 $2,148.62 $2,527.13 $325.66 $12.62 2 UAB Charge

$0 00 $0.00 $3.495 72 56% $1,770.11 $2,148 62 $2,527 13 $325 66 $1262 ENE pepo nr-eneoas

sninn snan $2405 79 5AM S177 14 £295 AA

S944A RD?

    

 

Tho

Step 2: Once you have the query results table the way you want it, select the top left box that says ‘Export
to CSV’ or right click anywhere in the spreadsheet and select from the export list to download as a

spreadsheet.

66
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 68 of 91

ERAN

Shipment Options + Shipment Reports + System Admin + Misc Reports + GSA3080 y Other +

 

hhgratequery

Export to CSV
mele rere rae Ti ed pecs Soke ey ey Het panel ate Total SIT
$0.00 $0.00 $3,043.89 45% $1,422.44 $1,726.57 $2,030.73 $261.69 $10.14 $886.70 $1,493.43
$0.00 $0.00 $3,943 89 459% $1,422.44 $1,726.57 $2,030.73 $261.69 $1014 $866.70 $1,493.43
$0.00 $0.00 $4,033.52 50% $1,580.46 $1,918.41 $2,256.37 $290.77 $11.27 $963.00 $1,659.49
$0.00 $0.00 $3,854.25 55% $1,738.50 $2,110.25 $2,482.00 $319.85 $12.39 $1,059.30 $1,825.19
$0.00 $0 00 $4,392 06 50% $1,580.46 $1,918 44 $2,256.37 $290 77 $1127 $963 00 $1,659 49
$0.00 $0.00 $3,495.72 56% $1,770.11 $2,148.62 $2,527 13 $325 66 $12.62 $1,078.56 $1,858 54
$0.00 $0 00 $4,033 52 55% $1,738 50 $2,110 25 $2,482.00 $319 85 $1239 $1,059 30 $1825 19
$0.00 $0.00 $3,764.62 55% $1,738.50 $2,110.25 © Copy cies ff $12.30 $1,059.30 $1,825.19
$0.00 $0.00 $3,854 25 45% $1,422.41 $1,726.57 © Copy with Headers | st014 $866.70 $1,493.43
$0.00 $0.00 $3,854 25 56% $4,770.14 $2,148.62 > Pas! culev | $1262 $1,078.56 $1,858.54
$0.00 $0.00 $3,495.72 56% $1,770.11 $2,148.62 IESG 1,078 56 $1,858.54

4 sano snan £3405 79 BRO. S41 770 14 82 142 RD ream read Excel Export ( xlsx) Ee" aR $1 RAR FA

Excel Export (.xml)

Reviewing and Confirming a Household Goods Move Request

You will receive the following email when an agency submits an online booking request to use your
services.

 

SAMPLE EMAIL. Response timeframe and bookig Shipment ID number (in red) will vary by book request.

Subject: TMSS 2.0 You have received a shipment request

Dear TMSS Carrier,

You have received an online booking request for an upcoming shipment. Please access the Transportation
Management Services Solution 2.0 (TMSS 2.0) to review Shipment Id Number 50 at http://tmss.gsa.gov and respond
by 2 hours. If you do not respond within the requested timeframe,

this shipment will be revoked.

Thank you for using TMSS 2.0!

- GSA TMSS 2.0 Team

This email has been generated by an automated email system. Please do not reply.

TMSS URL: https://mss.gsa.gov
Technical Support Assistance: 1 (866) 668-3472

satmsshel s$a.gov

 

 

 

Step 1: From the TMSS home screen, hover over the ‘Shipment Options’ item in the gray menu bar.

67
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 69 of 91

  

GSA

ren &Vieicome NAME Logout
[OB yaN TRANSPORTATION MANAGEMENT SERVICES SOLUTION (TMSS) 2.0

Rate Filing © Shipment Options * Shipment Reports + Misc Reports + GSA3080 + Other +
hangehipeenievied HHG Quenes
Welcome io TMSS 20 - the GSA doud-based mie procurement
solvbon that supports federal agency transportation requirements for
the worldvede shipment of household goods and fright Through
TMSS 200 federal agencies access he Centralized Housenotd Goods
Traffk. Manngemen| Program (CHAMP) and te Freaght Management

 

Step 2: Select ‘'HHG Shipment’ from the dropdown menu.

ave! NAME out
 —— MANAGEMENT SERVICES SOLUTION (TMSS) 2.0 oe —

SPT |

Rate Fiing + Shexnect Opbons = Shypment Reports ~ Mesc Reports ~ GSA 3080 ~ Other ~

Nhpshlementesiew HHG Quenes

Welcome to TMSS 70 - the GSA cloud-based rate procurement
solubon that supports federa\ agency tansportation reqarements for
the workiwide shipment of housetold goods and freaght Through
TMSS 20. federal apencws access the Contralzed Household Goods

STS ESARES SNS

 

Trafic Management Program (CHAMP) and the Freight Management

Step 3: This will populate a list of all shipments associated with the TSP.

 
   
 
      

 

kK

ya Bieicome NAME Logout fi
G Pay TRANSPORTATION MANAGEMENT SERVICES SOLUTION (TMSS) 2.0 il
Rate Filing ~ Shionent Ophions + Shipment Reports + Misc Reports ~ GSA 3080 + Other ~ |
hagihipmenievied HHG Quanes i
rnp i
a

Status” HHG Stepment 5
“ - if
a

i

8

ei a

5

ROCKVILLE INDIANA = (O24:2020 iB

n THAILAND-BANGKOK cazean20 Pending Shitey i

: thozet? Page lett 4

Step 4: Use the dropdown menu in the ‘Status’ field to refine the list of shipments shown.
Rate Filing = Shipment Options ~ Shipment Reports ~ Misc Reports ~ GSA3080 ~ Other |

ew
SP Deere

Statua*

Ab =

Arcepted

Accepted with Qualification
Booked

Cancelled

Complete

Expired

incormplete

Modified

 
   
 

)  AUSTRAL-SYDNEY ROCKVILLE. INDIANALL 0324/2020 Exped Cock

UNITED KINGOOM-LON. THAILAND-BANGKOK ow2s2020 Pending Sreney

 

seer to 20f? Page 1ott

Step 5: Click on the shipment request you'd like to view.

Step 6: Click on the ‘Review Shipment’ button at the bottom of the screen to review the request.

68
Case 1:20-cv-23242-BB Document 150-2 Entered on

   

TRANSPORTATION MANAGEMENT SERVICES SOLUTION (TMSS) 2.0

Rate Filing ~ Shioment Options + Shipment Reports + Msc Reports + GSA3080.~ Other +

shesesentcantrat eran,

HHG - Control Screen

SHIPPER INFORMATION TSP INFORMATION
Shipper NAME scAc SCAT
me AGENCY DUNS DUNS
Phone PHONE
Email EMAIL ADDRESS Email EMAIL ADDRESS:

   

SHIPMENT INFORMATION

 

ORIGIN

 

Step 7: See the full shipment details.

FLSD Docket 08/20/2021

Welcome NAME

Page 70 of 91

69
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 71 of 91

GSA

Full screen view:

  

dione ayes
Bb siccsiesinsiniain SERVICES SOLUTION (rmnt) 2.0

 

Hil
ite

 

te are sronites treet Peano econtng Peocye tthe
fncseengtmciey ¢ ma

sa

(ips Rissa Pati

(nara Sop Ree iti (oy secteur errs

es west sreeueranras ours

 

sme tarts tasers serveur toons San tae

 

one mop eter tenn to re

oman peaTNaron
oe te nee se eB

‘rm eget Aung

 

stare Peis

Aaron ery

=
Top half of screen:

rN Welcome NAME Logout
G SA TRANSPORTATION MANAGEMENT SERVICES SOLUTION (TMSS) 2.0
Rate Filing ~ Shipment Options + Shipment Reports + Misc Reports + GSA3080 ~ Other >

hhgshipmentreview / shipmenteontrokeview / hhgbookshipment

 

Identity the elements to be booked:

 

 

   
      

* HHG ~ UAB ~ POV
HOUSEHOLD GOODS - BOOK SHIPMENT
Shipper: NAME SCAC: SCAC
Customer; AGENCY Phone: PHONE
Phone: PHONE Email: EMAL ADORESS
Email: EMAIL ADORESS:
SHIPMENT INFORMATION

Book Shipment id Relocating Employes's First Name Relocating Employee Middle Initial Relocating Employee's Last Name
m Anne, Shirley
Relocating Employee's Phone Relocating Employee's Emall
Sanity annadigieengables go
Designated Rep Releasing Firat Name Designated Rep Releasing Middie Initial Designated Rep Releasing Last Name Enter otigin, destination & other addresses
Maciia Cuthbert
Requested Packing Date PickupiMove Date ji
Mar 27 Mar 28. 2020 Ape 40, 2020
Estimated Mileage Estimated Weight Vehicle Shipped Unaccompanied Air Baggage

8000 Catagery | 0
SRO Selected PraMove Survey Type Pre-Move Survey Required Professional Gooks, Papers & Equipmant
General By Phone Alter Acceptance Na

SHIPMENT COST INFORMATION

70
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 72 of 91

ERAN

Bottom half of screen:

  

i Welcome NAME Logout
ic} 5 fa TRANSPORTATION MANAGEMENT SERVICES SOLUTION (TMSS) 2.0

Rate Filmg * Shipment Options * Shipment Reports + Misc Reports + GSA 3080 ~ Other ~

hhngstupmentrevie / shipmentconizotreviaw | hhgbookshioment

 

Type of Rate: General intemabonal Management Services Fender te
Surface Transportation's: Surface Transportation Charge:
Unaccompanied Air Baggage Cost

Totw! Transportation Cost

Unaccompanied Alr Baggope's:
Vehicle Shipthent Charge:
30 Days Storape tn Transit:

90 Days Storape in Transit: SIT and Other Accessonal Services
eo

DESTINATION
Cory, State and Zip:

S@)days Storage In Transit

ORIGIN
City, State and Zip:

Country; UN-TED KINGOONHLONOON County: THAlLAND-BANGKOK

‘Select Agent to Assign

SHIPPER ADDITIONAL COMMENTS
Dont cati me carrots,

TSP ADDITIONAL COMMENTS:
We won't break a slate over Anne's head or dn: the red currant wn

STATUS: BOOKED

AcceptRetuse Booking
Accept

ea

Step 8: Click the blue ‘Accessorials’ button under the Shipment Cost Information header to review and
accept or refuse any requested accessorials. Click ‘Save’.

A Welcome NAME Logout
iC} SA TRANSPORTATION MANAGEMENT SERVICES SOLUTION (TMSS) 2.0
Rate Filing ~ Shipment Options + Shipment Reports ~ Misc Reports + GSA3080 + Other ~
hhgthipmentrertew | shipmentcontreireview /hhgbookshipment / hhgshipmentaccesseriats
Accessorials
BOOK SHIPMENTS ID - 31
Shipper Authorization TSP Acceptance Message
105D-Debris Removal
Pending ‘ Nene * aes

 

Bt

74
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 73 of 91

CRY AN

List of available Accessorial Codes and Descriptions

 

None

5. Excuse Use of Vehucies

5 - Expedited Senice

26 . Extra Pickup Delwery Addresses

$9. Travel Time . Extra Driver

1050 . Debris Removal

120 - Extra Labor

125 - Shuttle Sennce

130 - Bulky Articles:

145 - Export or import Charge (Canada)

175 . Pxkup and/or Delwery on Saturdays. Sundays or Hobdays.
185 . Storage

190-1 - Cost of Extra valuabon for transportation
190-S - Cost of Excess valuaton for storage mn tans
210A . P/D SIT 50 miles oF Less

219 . Carner Supervisory Personnel

225 - Warehouse Pickup'Delwery Service

OAC . Other HHG Accessonal Charges

 

Step 9: Add comments, assign an agent, and either accept, accept with qualification, or refuse the
shipment request. Click ‘Confirm’ to continue.

A‘ Welcome NAME ogout
JER YAY TRANSPORTATION MANAGEMENT SERVICES SOLUTION (TMSS) 2.0

Rate Filing ~ Shipment Optons * Shipment Reports ~ Misc Reports + GSA 3080 + Other ~

 

Jormentecer / shapmertcontvoreview 1 nhgbookthiprent
2 ETT
Type of Rate: Genera! intemartenat Management Seeveet Teaser I
Surtace Transportation’: | Surlace Transportation Charge:
Unaccompanied Air Bapgages: Unaccompanied Air Baggage Coat:
Vehicle Shioment Charoe: Total Transportation Cost:
20 Days Storage in Transit: 60 days Storage In Transit
90 Days Storage In Transit SIT and Other Accessori Sovices: aI
ORIGIN DESTINATION
City, State and Zip ity, State and Zip
County: UNITED KINGDON-LONDON County: THAILAND-BANGKOK

Select Agent to Assign

SHIPPER ADDITIONAL COMMENTS
Dont cal me carrots

TSP ADDITIONAL COMMENTS

We won't break a slate over Anes head ai dank the rad currant wine.
STATUS: BOOKED

Accept Refuse Booking

 

72
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 74 of 91

  

GSA
Step 10: On the HHG - Control Screen, the status of the shipment will update at the bottom.

&Welcome. NAME Logout
<s — MANAGEMENT SERVICES SOLUTION (TMSS) 2.0

Rate Filing + Shipment Options ~ Shipment Reports + Misc Reports + GSA 3080 ~ Other +

hhgshipmentrevisw / shipmentcontrolreview

HHG - Contro! Screen

 

SHIPPER INFORMATION TSP INFORMATION

Shipper = NAME SCAC SCAC

Customer AGENCY DUNS DUNS.

Phone PHONE Phone PHONE

Emall EMAIL ADDRESS Email EMAIL ADDRESS

SHIPMENT INFORMATION

Book Shipment id Rr) Bal of Lading Numbor

Relocating Employes’s Name Anne Shakey Confiemation Date 8 Time O312°2020, 6 44 51 AM
Pick-up t Move Date 03292020 Responea from TSP requited within Daysor 2 Days

Estimated Mileage

Vehicle Shipped Catagory | 04/1072020

PEPBE to aond

Pre-Move Survey Required Aber Acceptance 300

Pre-Move Survey (a be parormed By Phone

ORIGIN DESTINATION

Chy. State and Zip City, State and Zip

Country UNITED KINGDOM-LONDON Country THAILAND-BANGKOK

STATUS: ACCEPTED
BY NAME ON 03/12/2020, 6:44:51 AM

Cd

The agency will receive a notification by email that the TSP has accepted the shipment request. The
agency will proceed to create a Bill of Lading.

Bill of Lading

Step 1: Once the agency has created a bill of lading, the bill of lading number will appear on the Shipment
Review screen and the status of the shipment will change to ‘Booked’.

. &Welcome NAME Logout
[ORYAN TRANSPORTATION MANAGEMENT SERVIGES SOLUTION (TMSS) 2.0

Rate Filing + Shipment Options + Shipment Reports ~ Misc Reports + GSA3080 ~ Other =

phgehipenecttavitw

Spork rene

Stanus*

 

AUSTRALIA-SYDNEY ROCKVILLE, INDIANALS Ow2a/2020 Expires Cook
ou POOO0TT UNITED KINGDOM-LON, THAILAND-BANGKOK 03/29/2020 Booked ‘Shiney
ito 2ot2 Page 10f1

Step 2: Click on the Shipment ID number to review the shipment.

Step 3: From this screen you can choose to review the shipment details and print the bill of lading.

73
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 75 of 91

  

CRY AN

 

 

A Welcome, NAME Logout fj
G S fay TRANSPORTATION MANAGEMENT SERVICES SOLUTION (TMSS) 2.0 .
|
2
Rate Filing ~ Shipment Options + Shipment Reports + Misc Reports + GSA 3080 ~ Other >
1
hhgshipmentreview / shipmentconuoleview 7
HHG - Control Screen
SHIPPER INFORMATION TSP INFORMATION 7
Shipper NAME SCAC SCAC i
Custemer AGENCY DUNS DUNS F
Phene PHONE Phone PHONE fy
Email EMAIL ADDRESS Email EMAIL ADDRESS
SHIPMENT INFORMATION Fy
Bock Shipment id n Bill of Lading Number Poooson
Relocating Employee's Name Anne Shirley Confirmation Date & Time 0312/2020 844.51 AM }
Pick-up / Move Date oyv292020 Response from TSP required within Daysor 2 Days
Estimated Mileage Hours
Vehicle Shipped Category | Required Delivery Date osi102020
POPRE No Estimated Weight 8000
Pre-Move Survey Required Aner Acceprance Unaccompanied Air Baggage 30
Pre- Move Survey to be pertormed By Phone
ORIGIN DESTINATION
Chy State and Zip City, State and Zip
Country UNITED KINGDOM-LONOON: Country THAILAND -BANGKOK

STATUS: BOOKED

 

Shipment and Storage-In-Transit (SIT) Reports

Negative Shipment Reports
If there are no shipments from the prior reporting period, the TSP must file a Negative Shipments Report.

Step 1: Hover over ‘Shipment Reports’ on the main menu bar above the homepage image.

Step 2: Click on ‘Negative Shipments’ from the dropdown menu.

 

Rate Filing Shipment Options » Shipment Reports ~ Misc Reports » GSA 3080 » Other
[——————— nal

download Negative Shipments
File Upload Welcome to
File Download pea
transportatia
TSP XTOS Reporting shipment of
TMSS 2.0, f

 

Step 3: Select the appropriate shipment filing details from the dropdown menus on the form and click the
‘Submit’ button.

74
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 76 of 91

CRA

Rate Filing + Shipment Options » Shipment Reports ~ Misc Reports ~ GSA3080 ~ Other +

 

 

negativeShipmentSubmission

Negative Shipment Report Submission

Reporting Year/Quarter

Choose *
Move Type Transportation Type
Choose ’ Choose =

Step 4: A confirmation of submission screen will appear and you will receive a confirmation email.

Negative Shipment Report Submission

Reporting YeseMGuarter

Mares Nios Pasa

 

Report Templates
Use TMSS 2.0 to submit required shipment and Storage-in-transit (SIT) reports through the system.

Find the CHAMP Shipments Report Template and CHAMP SIT Reporting Template in the bottom menu
of the TMSS 2.0 homepage. The templates are Microsoft Excel spreadsheets.

 

 
   
   
 

Need Help? Resources
For further assistance, please contact Center for Transportation Management CHAMP Shipments Reporting Template
Phone’ 1-866-668-2472 Employee Relocation Resource Centar(click on the “Travel” Category) CHAMP SIT Reporting Template

LE tg ol ahd TMSS 2.0 Household Goods User Guide Freight

GSA-3080 Carrier Evaluation Template
Freight Delivery Report Template

Step 1: Download the template and save it to your computer as either an .xls or .xlsx file.

Below is a snapshot of the fields in the CHAMP Shipment Reporting Template.

A 5 c D E F G H i j K t M N o Pp a R 5 T
1 YearQtr SCAC Move Typ Trans Type FAIC Code Pro BA Num Billing Date BOL Numbe GC Type Pickup Da Delivery C Time/SIT Origin Code Origin Zip Destinatio Destn Zip Shipment Miles Discount Pass AmoG
2 202001 ABCD HHG General Domestic "0151300045 U164-4225-9 20200102 P5007389 Vv 20191203 20191211 sco 80031 VA 22202 1000 1642 37 0
3 202001 ABCD HHG General Domestic 0151300043 U164-4754-9 20200102 EE19413— Vv 20191126 20191203 7 MA o1752 IL 61853 4690 1009 61 Q
4 202001 ABCD HHG General Domestic 0151300043 U164-4255-9 20200102 EE1S0420 OV 20191213 20191218 3s 1™ 78703 MO 21210 16260 1513 61 0
S 202001 ABCD HHG General Domestic "0151300042 U164.4258-9 20200102 EE190430-V 20191212 20191218 6 VA 22554 Wi 53066 = 19120 831 a o
6 202001 ABCD HHG General Domestic "0151300045 U164-4545-9 20200102 1064615 V 20191219 20191223 ava 22202 LA 70163 5360 1066 61 0
7 Trailer ABCD 202001 General Domestic 13 O 161723843 673211.55
&

75
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 77 of 91

GSA

 

Below is a snapshot of the fields in the CHAMP S/T Reporting Template.

EEA c D € F 6 H i ou K t “ Ww
1 YearOtr" SCAC* MoveType" ‘Trans Type" FAIC Code * Pro Bil Num* Biilling Date“ BOL Number“ GC Type * Pickup Date" Delivery Date" Time/SIT" Origin Code" OriginZip" Destinat
2 202001 ABCD SIT general domesbc 190000023 KC111111 20200331 KITT oO 20200323 0 147 AZ 85201 MO
3 202001 ABCD sit domestic movemanagement 753000013 KC 101010 20200333 K2222222 o 20200311 20200371 10 WA 96371 CA
4 202001 ABCD ST general dormeshc 1900000023 KC1231231 20200315 K33I5333 N 20200131 20200226 301L 66061 MO.
5
6 Traiier ABCD 202001 general domestic 3 ws 2330.55 1722: 77
v

Step 2: Read the instructions tab in the spreadsheet, complete all the relevant fields, insert your data, and
save the file to your computer either an .xls or .xlsx file.

File Upload

Step 1: Hover over ‘Shipment Reports’ on the main menu bar above the homepage image.

Step 2: Click on ‘File Upload’ from the dropdown menu.

bededdl PRANSPORTATION MANAGEMENT SERVICES SOLUTION (TMSS) 2.0

 

Rate Filing * Shipment Options ~ Shipment Reports ~ Misc Reports ~ GSA 3080 + Other ~
userselection Negative Shipments
File Upload Wi

File Download pr

TSP XTOS Reporting |

 

Step 3: Browse and select the file to upload from your computer and select ‘Click to upload file’.

Rate Filing ~ Shipment Options ~ Shipment Reports ~ Misc Reports ~ GSA3080 ~ Other ~

iff-upload

Upload File

‘Choose File No file chosen

fee ded hc]

 

Step 4: A file upload confirmation message will appear on the screen, and a confirmation email will be
sent to you.

76
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 78 of 91

GSA

Shipment Options ~ Shipment Reports ~ Misc Reports ~ GSA3080 ~ Other ~

 

 

if-upload

Upload File

has been uploaded. We are processing the data and you will be notified the outcome through ema:

Choose File No file chosan

pe BT a)

 

Subject: TMSS 2.0 Shipment Reports Processing Summary

Dear TMSS 2.0 TSP user,

Input file: File_Name_999 received on 03-18-2020 11:26:30.

Error file: File_Name_999_01 created on 03-18-2020 11:26:30.

Following is a summary of your Shipment report submission's processing in TMSS. The error file, if any, has been
placed in your File Download option under Shipment Reports in TMSS 2.0.

After all corrections have been made, resubmit the file for processing.

 

| # Number of Shipment Records Received: 100 |

# Number of Shipment Records Rejected: 0
# Number of Shipment Records Written: 100

 

 

 

Thank you for using TMSS 2.0!
- GSA TMSS 2.0 Team

This email has been generated by an automated email system. Please do not reply.
TMSS URL: https://tmss.gsa.gov
Technical Support Assistance: 1 (866) 668-3472

satmsshel sa.gov

 

 

 

File Download
You can download any file that you have successfully uploaded to TMSS 2.0.

Step 1: Hover over ‘Shipment Reports’ on the main menu bar above the homepage image.

Step 2: Click on ‘File Download’ from the dropdown menu.

7?
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 79 of 91

  

GSA

Rate Filing ~ Shipment Options ~ Shipment Reports ~ Mise Reports  GSA3080 + Other ~

 

userselection Negative Shipments

File Mokoad Welcome to TMSS 2.0 - the GSA cloud-based 1

File Dawnload procurement solution that supports federal age

transportation requirements for the world

TSP XTOS Reporting

shipment of household goods and freight. Thro:

TMSS 2.0. federal agencies access the Centrali

 

Household Goods Traffic Management Progi

Step 3: You will see a listing of files. Click on the file you want to download, and the file will be found at
the bottom of the screen.

Download File
4 Please click on a file to download it to your desktop.
| |
cers Ce El File Name Pe eer)

1 |
RateDownload HHGRateFile20200608094937 csv 06-08-2020 09:49:40
RateDownload HHGRateFile20200605041351.csv 06-05-2020 16:13:54
IFF UVLNIMO01_05292020_181449.xIsx 05-29-2020 18:14:54
FF UVLNGI002_05292020_175207.xIsx 05-29-2020 17:52:10

File Upload: Error Reports and Corrections
You will receive this email if the file you uploaded did not upload correctly.

 

Subject: TMSS 2.0 Shipment Reports Processing Summary

Dear TMSS 2.0 TSP user,

Input file: File_Name_999 received on 03-18-2020 11:26:30.

ene RE

Following is a summary of your Shipment report submission's processing in TMSS. The error file, if any, has been
placed in your File Download option under Shipment Reports in TMSS 2.0.

After all corrections have been made, resubmit the file for processing.

# Number of Shipment Records Received: 5

 

Thank you for using TMSS 2.0!
- GSA TMSS 2.0 Team

This email has been generated by an automated email system. Please do not reply.

TMSS URL: https://tmss.gsa.gov
Technical Support Assistance: 1 (866) 668-3472

gsatmsshelp@gsa.gov

 

 

 

78
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 80 of 91

GSA

You will need to review the errors, correct them, and upload the file again.

  

Step 1: Hover over ‘Shipment Reports’ on the main menu bar above the homepage image.

Step 2: Click on ‘File Download’ from the dropdown menu.

 

Rate Filing ~ Shipment Options ~ Shipment Reports ~ Misc Reports ~ GSA3080 ~ Other ~
sone ie

userselection Negative Shipments

File Upload Welcome to TMSS 2.0 — the GSA cloud-based 1
File Download Procurement solution that supports federal age

transportation requirements for the worldw

TSP XTOS Reporting

shipment of household goods and freight. Thro:

TMSS 2.0. federal agencies access the Central

 

Household Goods Traffic Management Progr
Step 3: Find the error report for the file you uploaded. It will contain the word “RESULTS?” in the file name.

Download File

eb. Please click on a file to download it to your desktop.

Module Name File Name . peters Rr)

|
RateDownload HHGRateFile20200615024327.csv 06-15-2020 14:44:23
Rates HHG-RESULTS-_20200612164515.xIsx 06-12-2020 16:46:26

Step 4: Click on the file name to download it to your computer.

Step 5: Open the file and view the errors.

 

 

T u v w x Y Zz BA AB
| Pass ThruAmount | Gross Thru Amount | NetThru Amount Employee LastName Error Description

"002378.12 "002378.12 "002378.12 Austin Column: Shipment Weight; Error Message: Invalid Shipment weight
"900679,19 "000679.19 "000679.19 Bronte Column: GC Type: Error Message: Invalid GC Type

"000000.00 011270.35 011270.35 Dickens

Column: Miles; Error Message: Invalid Miles

Step 6: Correct the errors. Review the instructions tab in the spreadsheet if you have questions about
data fields.

Step 7: Delete the column with the header “Error Description’.

Step 8: Save the file with a new name.

Step 9: Use the instructions in the “File Upload” section above to upload the corrected file.

79
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 81 of 91

y AY
GSA
Extended Storage (XTOS) Reporting

Rate Filing + Shipment Options ~ Shipment Reports aa Misc Reports ~ GSA3080 ~ Other ~

 

 

userselection Negative Shipments

File Upload Welcome to TMSS 2.0 ~ tl

File Download procurement solution that
transportation requiremer
shipment of household go:
TMSS 2.0, federal agencie
Household Goods Traffic

 

Step 1: Hover over ‘Shipment Reports’ on the gray menu bar above the homepage image.

Step 2: Click on ‘TSP XTOS Reporting’ from the dropdown menu.

 

Shipment Options ~ Shipment Reports ~ System Admin ~ Misc Reports ~ GSA3080 ~ Other ~

xtosreporting
HOUSE HOLD GOODS XTOS SHIPMENTS REPORTING
SCcAC’ Storage Location’ ‘Storage Type” Packing Date” Date into Extra Storage”
SCAC * Storage Location. ad Storage Location. * Packing Date
Reporting Rpt Qtr Reference’ Weight" Amount invoiced’ Agency FAIC* Employee Last Name"

Year

Reportine Enter Ret Enter We Enter Amount invoiced Enter Agency FAl

ced Eiees REE

1 T , ,
neat BC ae Weight get) eras) Stor rl ) abel ty motte

Invoiced

 

e# | | ert) Ext Stor aie) g Yr

No rows to display, please adjust your filters

Step 3: Complete the shipment filing details form. Items marked with a red asterisk (*) are required.

e SCAC: Select the SCAC handling the extended storage shipment

e Storage Location: Select the state where the shipment was stored

e Packing Date: Select the date of packing from the pop-up calendar

e Date into Extra Storage: Select the date the shipment went into extended storage from the pop-
up calendar

e Reporting Year: Select the reporting year

e Reporting Qtr: Select the reporting quarter

e Reference: Enter your internal reference number for the extended storage shipment

e Weight: Enter the weight of the extended storage shipment in pounds (Ibs)

e Amount invoiced: Enter the dollar amount invoiced to the agency including cost of packing,
loading, drayage, accessorial charges, handling in charges, and first month of extended storage.

e Agency FAIC: Enter the federal agency's identification code

e Employee Last Name: Enter the last name of the employee

80
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 82 of 91

GSA

Shipment Options ~ Shipment Reports + System Admin ~ Misc Reports ~ GSA3080 + Other ~

 

 

xtosreporting
HOUSE HOLD GOODS XTOS SHIPMENTS REPORTING
SCAC’ Storage Location’ Storage Type” Packing Date* Date into Extra Storage”
| “SCAC. - Storage Location * Storage Location - Packing Date Date into Extra Storag
‘Repirtiig’ Rpt ctr -_ Reference’ Weight" Amount Invoiced” Agency FAIC’ Employee Last Name*

Year"

Reporting Enter Ret Enter We Enter Amount Invorced Enter Agency FAIC nier employee last name

[ne Ets EEG

eet) fer a i esse @

Date [eal ag Type

 

No rows to display, please adjust your filters

Step 4: Select ‘Add to List’.

After adding the report, you will see the XTOS report displayed at the bottom of the screen.

Relocating Employee Customer Satisfaction Survey (GSA Form 3080)

Initiating a 3080 Survey
TSPs initiate the GSA Form 3080 survey from the home screen, prior to logging into the TMSS 2.0.

Before you begin, find the agency’s FAIC, Location ID, and the name and email address of the Bill of
Lading Officer/Agency Move Coordinator on the FAIC list in TMSS 2.0.

Step 1: Hover over ‘Misc Reports’ on the gray menu bar above the homepage image.

Step 2: Click on ‘FAIC List’ in the dropdown menu.

| CEEFA :anspontanion MANAGEMENT SERVICES SOLUTION (TMSS) 2.0

&Welcome:

 

Rate Filing ~ Shipment Options ~ Shipment Reports + Misc Reports ~ GSA 3080 ~ Other +
_ 1

faiclist HHG rates download

HHG Scope Report

Welcome to TMSS 2.0 — the GS,
FAIC List procurement solution that suppo
transportation requirements fc

shipment of household goods ar

 

Step 3: View the FAIC List. There are multiple columns, and the horizontal scroll bar is at the bottom of
the screen.

Step 4: You can alter the table displayed as you wish and customize the columns you'd like to view.

Pin the columns so they don’t move as you scroll through the results.

81
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 83 of 91

GSA

 

 

Rate Filing ~ Shipment Options » Shipment Reports ~ Misc Reports y GSA3080 ~ Other ~

faiclist

FAIC List

     

User First Name

       

0030000002 2 Pin Column F Library of Congress Gerald Wilson 5
0111300010 = : Peace Corps Shannon Dolce 33
0120000018 Autesize this: Column Department of Agriculture RHONDA MILLER 49
Autosize All Col
0120500002 sus nt emeaalll Agricultural Research Ser... | CAROLYN NORQUIST 99
0120500003 Reset Columns | Agricultural Research Ser LISA JACKSON-BEITIA 100
EERE OR en ke ae Rene RE
0120500038 Department of Agricultur Agricultural Research Ser... Tracy Kita 100

Search for results that contain or exclude specific criteria.

 

Rate Filing ~ Shipment Options ~ Shipment Reports ~ Misc Reports ~ GSA3080 ~ Other ~

 

     
 

 

faiclist
FAIC List
bEx
ates elu 7 User First Name LOR eras eli} eevee mi
0030000002 Library of Congress ) Gerald Wilson 5
0111300010 Executive Office of the P) Contains * | Shannon Dolce 33
0120000018 Department of Agricultur RHONDA MILLER 49
Not tail
0120500002 Department of Agriculture Equals, ons CAROLYN NORQUIST 99
0120500003 Department of Agnculture Not equal LISA JACKSON-BEITIA 100
0120500038 Department of Agriculture Pratts Win Tracy Kita 100
0120500022 Department of Agriculture Agricultural Research Ser... LINDA GEDDIE ABNEY nT

Filter results by checking and unchecking columns to include.

 

Rate Filing ~ Shipment Options + Shipment Reports ~ Misc Reports ~ GSA3080 ~ Other ~

 

faiclist
FAIC List

FAIC Pe ey = User Last Name [een
0030000002 Library of Congress Library of Congress Fitter | Wilson 5
0111300010 Executive Office of the Pr... Peace Corps a ENC Dolce 33
0120000018 Department of Agriculture Department of Agriculture > Agency MILLER 49
0120500002 Department of Agriculture Agricultural Research Se) Bureau NORQUIST 99
0120500003 Department of Agriculture Agricultural Research Se 2) User First Name | JACKSON-BEITIA 100
0120500038 Department of Agriculture | Agricultural Research ses Loe j Kita 100
0120500022 Department of Agnculture Agricultural Research Se © Rpt Official Name | GEDDIE ABNEY NT
0120500000 Department of Agriculture Agricultural Research Se City } Pippin 120
0120500037 Department of Agriculture Agricultural Research Se =) State | Coley 120
0120500003 Department of Agriculture Agricultural Research Se tip |) JACKSON-BEITIA 121

82
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 84 of 91

CRY aN

 

Step 5: Once you have the agency’s FAIC, Location ID, and the name and email address of the Bill of
Lading Officer/Agency Move Coordinator, click on the Electronic GSA 3080 field at the top right of the
TMSS 2.0 homepage.

BB nescronmon MANAGEMENT SERVICES SOLUTION (TMSS) 2.0

GSA Multi-Factor Authentication (MFA) - Sign In

Step 6: Click on the ‘Initiate’ button.

<< —o MANAGEMENT SERVICES SOLUTION (TMSS) 2.0

Household Goods TSP Evaluation Survey (GSA Form 3080)

(For Domestic and International Shipments}
Suppliers or Carriers. please click the “Initiate” button to initiate the Survey Ea

Bil of Lading Issuing Officers and Transferees. Peace enter your Survey
Number and select “Continue

E

Step 7: Complete all of the fields in the form that appears and click ‘Initiate Survey’. Note that fields with
marked with a red asterisk (*) are required.

83
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 85 of 91

   

gtiG
i

TRANSPORTATION MANAGEMENT SERVICES SOLUTION (THES 2.0

Please complete to initiate an electronic GSA Form 3080

Piease review the details and complete the questiennaire

EMPLOYER TRANSFEREE DETAILS
Fost tare Nike el Lest ame © ey Kmasacn fimat

BAL OFFICER AGENCY MOVE COORLRNATON WHO INITIATED THiS MOVE

Feet ee ‘eta at apt home serene fee in

CARRIER CONTACT WHO INITIATE S THIS SURVEY

owt on ad at Laas nape fnew

OLD DAITY STATIONS
camry ‘earch Oka Tay Sarr my ‘wate Be Cute

MEW OUTY STATIONS
conn Atsaren are Oty Mtoe ce ‘ete recess

SHIPHENT INFORMATION
some Fit age ape Loca Pen oy tame Deevery ate

ee Rants BOL tee

Step 8: A pop up window will appear with the message “Successfully Initiated Survey’.

Viewing and Organizing Submitted 3080 Surveys
TSPs can view their submitted GSA Form 3080 surveys in a report form.

Step 1: Log into TMSS and navigate to the ‘GSA 3080’ title in the gray menu bar at the top of the home
screen.

<< —_—e MANAGEMENT SERVICES SOLUTION (TMSS) 2.0

elcome
Rate Filing ~ Shipment Options ~ Shipment Reports + Misc Reports + SSE Other >
userselaction GSA 3080 TSP Report
GSA 3080 File Upload 3 Welcome to TMSS 20 - the GSA cloud-based

solution that supports federal agency transportatia

5 GSA 3080 File Download

the worldwide shipment of househokd goods anv
TMSS 20 federal agencies access the Centr
Goods Traffic Management Program (CHAMP)

 

Step 2: Select ‘GSA 3080 TSP Report’ from the dropdown menu.

Step 3: A list of all reports will populate. You can only access the reports associated with your SCAC
code. They will appear in blue. You can also view the status of the survey in the right-most column.

84
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 86 of 91

GSA

Rate Filing ~ Shipment Options ~ Shipment Reports ~ Misc Reports ~ GSA 3080 + Other ~

  

carrierReports

Shipment ri c ey
id i u Ute TLL I

Cte a]

Survey b a Me s ie
panne Te eect Ts

 

   

B63385K4M0 = UAB UABIBO627112621CR Deparment of State Intemanonat 06262018 «0 9 0 0 0 N Penaing
263185L5H3 «UAB UAB18062909426CR Department of State Intemational oe2si2018 (0 0 0 0 0 N Penaing
B631BOWSZ2 «UAB UABIBO627113318CR Deparment of State Intemationas 0692018 0 0 0 0 0 N Pending
SGHEREX4 UAB CRRTRORCORSH FOC Ey yiment of State International == ositoaare | 6 5 5 a 6 y Completed
BES1BSTOHS = UAB [RDTeeseetesteeen Department of State Imemationa! osne7018 «0 0 ° 0 o N Pending
3184U0F1 UAB UAB190626084409CR Department of State Intemational osorag 60 0 0 0 0 N Pencing
863188Y2N9 UAB UAB18061B080016CR Department of State Imerational OG042018 0 0 oO 0 oO N Penaing
OSS1HaKB = HHG HHG160629134600CR Department of State Inemationat osaoraia 0 0 0 0 0 N Pending
B6S187V3TR = UAB UAB180627092503CR Department of State imemanonat os2s7018 0 0 ° 0 0 N Penoing
5,103,454 UAB UAB1B0621091839CR > Bureau of the Fiscal Service Intemational osas201e 5 5 5 4 5 ¥ Completes
863184)508 HAG HMGTEOSTSTOZO0SCR — Department of State Intemational osa22018 0 0 o 0 0 N Penoing

Step 4: Click on the report survey number to view or export the GSA 3080 survey.
Note: You can alter the table displayed as you wish and customize the columns you would like to view.

Pin the columns so they don’t move as you scroll through the results.

Bill of Lading Number SCAC Code Pee Memes ere Bll)
# Pin Column

| Autosize This Column

Autosize All Columns

 
 
   
  

02/19/2020
02/18/2020
02/17/2020
02/17/2020
02/10/2020

    

Bill of Lading Number :to) Bag cS ae) tree met
bd 2

 
 
  
 

EE Contains ¥.

nae Domestic
Raa Domestic Not contains
HE Domestic Equals
te Bee | Not equal
Starts with
HHG Domestic Ends with
HHG Domestic eee Peaetoneas

  

  
   
 
   

   

 
 

|
Rien e Employee Last Name era PIC)

 
   
     
       
     
     
       
   

Bi Filter.

 

. >> 2 Domestic 02/19/2020

| 7 BillofLadingNumber Domestic 02/18/2020
a BOL Type Domestic 02/17/2020
:
o neta Domestic 02/17/2020
©] Employee Last Name Domestic 02/10/2020
[4 Delivery Date Domestic 02/10/2020

~ FE Employee Response Domestic 02/07/2020
4 Packing Namastic a2INEIanen

85
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 87 of 91

RYAN

 

Uploading GSA Form 3080 Surveys

To batch-load a series of GSA Form 3080 surveys, use the GSA 3080 Carrier Evaluation Template in the
bottom menu of the TMSS 2.0 homepage.

 

Need Help?
For further assistance, please contact:

Phone; 1-866-668-3472
Email: gsalmsshelp@gsa.gov

 

sorbet habe ree ern ee
Resources Batch Upload Templates
‘Canter for Transportation Management CHAMP Shipments Reporting Template
Employee Relocation Resource Center(click on the “Travel” CHAMP SIT Reporting Template
Category) Freight Shipments Reporting Template
Tools
All GSA Web Tools.

Step 1: Download the GSA 3080 Carrier Evaluation Template and save it to your computer.

Step 2: The GSA 3080 Carrier Evaluation Template is a Microsoft Excel spreadsheet. Complete all the
fields listed above in the filing instructions and save the file to your computer.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 All fields marked with asterisks (*) are required

2 Make sure to follow the template formats

3. Columns should not be swapped

4 For international shipments, City, State, Zip are optional

5 Make sure that AgencyLocationld and FAIC codes must be entered from the FAIC list

6 Please contact reid.salvette@gsa.gov if you have any issues/questions

7

8

9 pe

10 These are the filing

11 instructions for uploading a
12

- batch of GSA 3080 surveys
14

15

16

 

 

86
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 88 of 91

GSA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

uses the 5 c =o E
rtm | rata Lect) MnO monn sone¥| ao mer | cya |r nem] Emaar femme ta] Ems] ee
Bri RH owsa2013 WOT Dornestic (ae HHG T2345 -xx-123 "234567890
vp & 2345 owse2019 108072019 international HAG POE 123 Os "ioa4567e90
4
5
6
7
8
a
0
1
2 This is a sample of the GSA
: 3080 Carrier Evaluation
§ Template
7
8
3
0
n
2
3
4
s
%
r
8
3
o
Ei)
4 «> #) SCAC HHG3080 SURVEY © Filina Instructions J” ial
Step 3: Return to the TMSS homepage. Hover over the GSA 3080 item in the gray menu bar.
 —_— MANAGEMENT SERVICES SOLUTION (TMSS) 2.0 Sivsioome

Rate Filing + Shipment Options ~ Shipment Reports + Misc Reports ~ Sans Other +
userselection

GSA 3080 TSP Report

GSA 3080 File Upioad

GSA 3080 File Downioad ff

 

Welcome to TMSS 20 - the GSA cloud-based
solubon that supports federal agency transportato
the worldwide shipment of household goods am
TMSS 20. federal agencies access the Centr

Goods Trafic Management Program (CHAMP

Step 4: Select ‘GSA 3080 File Upload’ from the dropdown menu to upload the completed GSA 3080

Carrier Evaluation Template file from your computer.

Step 5: Choose the saved GSA 3080 Carrier Evaluation Template from your computer folder and ‘Click to

upload file’.

Rate Filing + Shipment Options + Shipment Reports > Misc Reports ¥ GSA 3080 + Other +

WEO-upioad
Upload GSA 3080

Choose File No fle cheven

ee ed

 

87
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 89 of 91

ERAN

 

Rate Filing

You must have carrier user admin rights or carrier user rate filing rights (Carrier User RF) in TMSS 2.0
to perform this function. The function will appear in the main menu bar on the TMSS 2.0 homepage

when a rate filing window is open.

Household Goods (HHG) Rate Filing
Step 1: Access TMSS 2.0 at https://imss.gsa.gov/ and log in to your account.

Step 2: Scroll to the bottom of the homepage.

Step 3: Under the ‘Resources’ heading, select the ‘HHG Rate Filing Instructions’. The
file will download.

 

 

Ee a
Need Help? Resources Batch Upload Templates
For further assistance, please contact Center for Transportation Management CHAMP Shipments Reporting Template
Phone: 1-966-668-3472 Employee Rolocation Resource Center(click on the “Travel” Category) CHAMP SIT Reporting Templata
Email. gsatmssnelpggse gov TMSS 2.0 Household Goods User Guide Freight Shipments Reporting Template
TMSS 2.0 Freight Agency User Guide GSA-3080 Camer Evaluation Template

TMSS 2.0 Freight TSP User Guide Freight Delivery Report Template

HHG Rate Filing Instructions

XTOS Rate Filing Instructions

Tools

All GSA Web Tools

Step 4: Open the HHG Rate Filing Instructions file. It is an Excel file.
Step 5: Click on the ‘General Instructions’ tab.

Step 6: Follow the instructions to complete the rate filing process.

Extended Storage (XTOS) Rate Filing
Step 1: Access TMSS 2.0 at https://tmss.gsa.gov/ and log in to your account.

Step 2: Scroll to the bottom of the homepage.

Step 3: Under the ‘Resources’ heading, select the ‘XTOS Rate Filing Instructions’. The file will
download.

88
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 90 of 91

GSA

 

Need Help? Resources

For further assistance. please contact Center for Transportation Management

Phone: 1-866-668-3472 Employee Relocation Resource Center(click on the "Travel" Category)
Email: gsatmsshelpigsa gov TMSS 2.0 Household Goods User Guide

TMSS 2.0 Freight Agency User Guide
TMSS 2 0 Freight TSP User Guide

HHG Rate Filing Instructions

XTOS Rate Filing Instructions

Tools

‘All GSA Wab Toots

Step 4: Open the XTOS Rate Filing Instructions file. It is an Excel file.

Step 5: Click on the ‘Filing Instructions’ tab.

Step 7: Review the column descriptions for each item to complete the spreadsheet.

Batch Upload Templates
CHAMP Shipments Reporting Template
CHAMP SIT Reporting Template
Freight Shipments Reporting Template
GSA-3080 Carer Evaluation Template
Freight Delivery Reporl Template

Step 8: Under the ‘Resources’ heading, select the ‘'HHG Rate Filing Instructions’. The file will

 

download.

De a a SS ee tat A BRS STN ass ————
Need Help? Resources Batch Upload Templates
For further assistance, please contact Genter for Transportation Management CHAMP Shipments Reporting Template
Phone: 1-866-656-3472 Employee Relocation Resource Center(click on the “Travel” Category) CHAMP SIT Reporting Template
Email: gsatmsshelp@igsa.gov TMSS 2.0 Household Goods User Guide Freight Shipments Reporting Template

TMSS 2.0 Freight Agency User Guide
TMSS 2.0 Freight TSP User Guide
HHG Rate Filing Instructions

XTOS Rate Filing instructions

Tools

All GSA Wab Tools
Step 9: Click on the ‘General Instructions’ tab.

Step 10: Follow the instructions to complete the rate filing process.

GSA-3080 Camer Evaluation Template
Freight Delivery Report Template

89
Case 1:20-cv-23242-BB Document 150-2 Entered on FLSD Docket 08/20/2021 Page 91 of 91

 

Agency Role Hierarchy

IX

S
S
rc
ni
A=

‘sayjdde osye Aysievaly siy} uayy ‘jelniiC Sumoday Aouady dijivads e 0} pay sapsC aynoy Buypueys e sey Aduave INOA | :a}0N

Squauudiys 94H Suayjo yea MaIA JOUUeD

(sogog) sAaruns UONDeysVes J8WO SND SiBYyJO YIe@ MaIA JOULE?

 

 

squawidiys SHH Suayjo yoea mala ued

 

(sogog) sAaruns UOIIEYsIzes JBLUO}SND SJBYYO Yee MaIA UeD

 

 

SjuaWwdIYys SHH SJeyjo y3ea MaIA UeD
(SoBog) SAavuNns UOIIeYsIZes JaWOJSND SiayjO YIeS MaIA UeD

 

 

 

    

dasp AduaBy 10 Jasp Aouady Jo
ujluipy Aouaay

ujwpy Aouaiy

 

7# IEPIO
Sumoday

Aouay 300

 

Jasp Asuady 10
ulwpy Aduasy

 

(30 :ajdwex 3)

dawojysny)
[eispe4

Jasp Aouady 10 dasp Asuaay 10
ulwpy Asuaay

 

ae preset, ene

         

Jasp Aouady 10
ulupy Asuaay

uiupy Asuaiy

THIEDIWO
Bujpoday
Aaua8y 300

     

Ayosesaip ajoy Asuasy

 

90
